Exhibit 10.1

 

ASSET PURCHASE AND SALE AGREEMENT

 

 

dated as of  January  28 , 2015

 

 

between

 

 

HENKEL CORPORATION, as the Seller

 

and

 

 

CHASE CORPORATION, as the Buyer

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

ARTICLE 1 TRANSFER OF ASSETS AND ASSUMPTION OF LIABILITIES

2

1.1

Transferred Assets; License Rights; Transitional Services

2

1.2

Excluded Assets

3

1.3

Assumption of Liabilities

6

1.4

Retained Liabilities

7

1.5

Assignment and Assumption of Transferred Contracts

8

 

 

 

ARTICLE 2 PURCHASE PRICE AND PAYMENT

10

2.1

Purchase Price and Payment

10

2.2

Inventory Adjustment

10

2.3

Allocation of Purchase Price

12

2.4

Transfer Taxes

12

 

 

 

ARTICLE 3 CLOSING AND CLOSING DELIVERIES

12

3.1

Closing

12

3.2

Closing Deliveries by the Seller

13

3.3

Closing Deliveries by the Buyer

14

 

 

 

ARTICLE 4 REPRESENTATIONS AND WARRANTIES OF THE SELLER

14

4.1

Organization; Qualification

14

4.2

Authorization and Validity

14

4.3

No Conflicts or Violations; No Consents or Approvals Required

15

4.4

Financial Information

15

4.5

Title

16

4.6

Absence of Certain Changes or Events

16

4.7

Tax Matters

18

4.8

Contracts

18

4.9

Compliance with Law and Permits

19

4.10

Environmental and Safety Matters

19

4.11

Litigation

22

4.12

Customers

22

4.13

Benefit Plans and Employment Arrangements

22

4.14

Know-How

23

4.15

Transferred Trademark and Transferred Patent

25

4.16

Sufficiency of Transferred Assets and Licensed Know-How

25

4.17

Inventory

25

4.18

Warranties; Product Liability

25

4.19

Brokers and Finders

26

4.20

No Other Representations and Warranties

26

 

 

 

ARTICLE 5 REPRESENTATIONS AND WARRANTIES OF THE BUYER

26

5.1

Organization; Qualification

26

5.2

Authorization and Validity

26

 

i

--------------------------------------------------------------------------------


 

5.3

No Conflicts or Violations; No Consents or Approvals Required

27

5.4

Brokers and Finders

27

5.5

Due Diligence Investigation

28

5.6

Financial Wherewithal

28

 

 

 

ARTICLE 6 COVENANTS

28

6.1

Covenants of the Seller

28

6.2

Covenants of the Buyer

30

 

 

 

ARTICLE 7 CONDITIONS TO CLOSING

31

7.1

Conditions to the Buyer’s Obligation to Close

31

7.2

Conditions to the Seller’s Obligation to Close

32

 

 

 

ARTICLE 8 EMPLOYEES

33

8.1

Employment

33

8.2

Employee Benefits for Transferred Employees

34

8.3

Severance

35

8.4

Bonus Plans; Accrued Vacation

36

8.5

COBRA

36

8.6

No Third-Party Beneficiaries

36

 

 

 

ARTICLE 9 INDEMNIFICATION

36

9.1

Indemnification by the Seller

36

9.2

Indemnification by the Buyer

37

9.3

Mitigation

37

9.4

Notice of Claim; No Punitive or Remote Damages

37

9.5

Limitations on Indemnification

39

9.6

Tax Treatment of Indemnification Payments

40

9.7

Exclusive Remedy

40

9.8

Treatment of Materiality

40

 

 

 

ARTICLE 10 ADDITIONAL AGREEMENTS

40

10.1

Covenant Not to Compete; Non-Solicitation

40

10.2

Use of Excluded Trademarks After the Closing

43

10.3

Confidentiality

44

10.4

Access to Records

45

10.5

Litigation Support

46

10.6

Wrong Pockets; Referrals; Administration of Receivables

46

10.7

Public Announcements

47

10.8

Termination of Insurance

47

10.9

Further Assurances

47

 

 

 

ARTICLE 11 MISCELLANEOUS

47

11.1

Expenses

47

11.2

Bulk Transfer Laws

48

11.3

Notices

48

11.4

Entire Agreement

49

 

ii

--------------------------------------------------------------------------------


 

11.5

Termination

49

11.6

Effect of Termination

49

11.7

Amendment; Waiver

50

11.8

Binding Effect; Third Party Rights

50

11.9

Severability

50

11.10

Assignment

50

11.11

Affiliates; Common Controlled Affiliate; Persons

51

11.12

Governing Law and Jurisdiction

51

11.13

Interpretation

51

11.14

Counterparts; Facsimile Signature

52

 

iii

--------------------------------------------------------------------------------


 

ATTACHMENTS

 

Schedules

 

Schedule A

 

Polyurethane Intermediates

 

 

 

Schedule 1.1(a)(i)

 

Transferred Equipment

 

 

 

Schedule 1.1(a)(iv)

 

Transferred Contracts

 

 

 

Schedule 1.1(a)(v)

 

Transferred Trademark

 

 

 

Schedule 1.1(a)(vi)

 

Transferred Patent and Transferred Know-How

 

 

 

Schedule 1.2(v)

 

Excluded Assets

 

 

 

Schedule 2.3

 

Allocation of Purchase Price

 

 

 

Schedule 4

 

Disclosure Letter

 

 

 

Schedule 7.1(e)

 

Customer Contacts

 

 

 

Schedule 7.1(g)

 

Required Consents

 

 

 

Schedule 8.1(a)

 

Inactive Employees

 

 

 

Schedule 11.13(g)

 

Knowledge Individuals

 

iv

--------------------------------------------------------------------------------


 

Exhibits

 

Exhibit A

 

Form of License Agreement

 

 

 

Exhibit B

 

Form of Polyurethane Supply Agreement

 

 

 

Exhibit B-1

 

Form of Polyurethane Services Agreement

 

 

 

Exhibit C

 

Form of Lease Agreement

 

 

 

Exhibit D

 

Form of Bill of Sale and Assignment and Assumption Agreement

 

 

 

Exhibit E

 

Form of Microspheres Supply Agreement

 

 

 

Exhibit E-1

 

Form of Microspheres Services Agreement

 

 

 

Exhibit F

 

Form of Trademark Assignment

 

 

 

Exhibit G

 

Form of Domain Name Assignment

 

 

 

Exhibit H

 

Form of Patent Assignment

 

 

 

Exhibit I

 

Retained Resale Rights

 

 

 

Exhibit J

 

Escrow Agreement

 

 

 

Exhibit K

 

Consent to Employee Transfer

 

v

--------------------------------------------------------------------------------


 

INDEX TO DEFINED TERMS

 

 

Page

 

 

1W/Y Severance Amount

36

Affiliate

52

Agreement

1

Ancillary Documents

14

Assumed Liabilities

6

Bill of Sale, Assignment and Assumption Agreement

13

Business Day

10

Business Product Lines

1

Buyer

1

Buyer Indemnitees

37

Buyer Welfare Benefit Plans

35

Closing

13

Closing Date

13

Closing Date Inventory

11

Closing Date Inventory Statement

11

Closing Date Payment

10

Code

12

Common Controlled Affiliate

52

Competing Business

42

Confidential Information

45

Consent to Employee Transfer

14

Contamination

22

Contracts

2

Disclosed

14

Disclosure Letter

14

Domain Name Assignment

14

Effective Time

13

Employees

23

Environmental and Safety Laws

22

Environmental Permits

20

ERISA

24

ERISA Affiliate

24

Escrow Agreement

14

Excluded Assets

4

Excluded Trademarks

5

Hazardous Substances

22

Henkel CAS

11

Inactive Employees

34

Independent Auditor

11

Intermediates

1

Law or Laws

19

Lease Agreement

13

License Agreement

3

 

vi

--------------------------------------------------------------------------------


 

Licensed Know-How

3

Lien

15

Losses

37

Material Adverse Effect

18

Microspheres Product Line

1

Microspheres Products

1

Microspheres Supply and Services Agreements

3

Multiemployer Plan

24

Notice of Objection

11

Patent Assignment

14

Permitted Liens

16

Person

52

Plan

24

Polyurethane Intermediate Line

1

Polyurethane Intermediates

1

Polyurethane Supply and Services Agreements

3

Products

1

Pro-Forma Financial Statements

16

Purchase Price

10

Registered Intellectual Property

25

Remote Damages

39

Required Contract Consent

8

Restricted Period

41

Retained Liabilities

7

Review Period

11

Seller

1

Seller Group

4

Seller Indemnitees

38

Seller Severance Plan

36

Seller Welfare Benefit Plans

35

Seller’s Savings Plan

35

Specified Representations

40

Target

42

Target Inventory Value

12

Tax or Taxes

5

Tax Returns

12

Trademark Assignment

13

Transferred Assets

2

Transferred Contracts

2

Transferred Domain Name

2

Transferred Employees

34

Transferred Equipment

2

Transferred Inventory

2

Transferred Know-How

3

Transferred Patent

2

Transferred Records

3

 

vii

--------------------------------------------------------------------------------


 

Transferred Trademark

2

 

viii

--------------------------------------------------------------------------------

 


 

ASSET PURCHASE AND SALE AGREEMENT

 

THIS ASSET PURCHASE AND SALE AGREEMENT dated as of January 28, 2015 (this
“Agreement”), between HENKEL CORPORATION, a corporation organized under the laws
of Delaware having its principal place of business at One Henkel Way, Rocky
Hill, CT 06067 (the “Seller”), and CHASE CORPORATION, a corporation organized
under the laws of the Commonwealth of Massachusetts having its principal place
of business at 295 University Avenue, Westwood, MA 02090 (the “Buyer”).

 

RECITALS

 

WHEREAS, the Seller, through a segment of its and its Affiliates’ Adhesives
Technologies Business Unit, manufactures, markets and sells its Dualite® brand
line of expanded and unexpanded polymeric microspheres (the “Microspheres
Products” and such product line the “Microspheres Product Line”);

 

WHEREAS, the Seller, through a segment of its and its Affiliates’ Adhesives
Technologies Business Unit, manufactures, markets and sells the Polyurethane
Intermediates.  “Polyurethane Intermediates” means the chemical polyurethane
backbones and polyurethane dispersions products listed on Schedule A hereto
which have been manufactured by the Seller in the United States and sold as
industrial chemical Intermediates to customers throughout the world listed on
Schedule A.  “Intermediates” means products sold to third parties who further
incorporate such products with other substances into finished goods or otherwise
modify the product for use by their end customers.  For the avoidance of doubt,
under no circumstances shall the Polyurethane Intermediates include or be deemed
to include any formulated finished products for end applications as adhesives,
sealants or coatings.  The Polyurethane Intermediate line of business is
referred to herein as the “Polyurethane Intermediate Line”. The Microspheres
Products and Polyurethane Intermediates are referred to herein collectively as
the “Products” and the Microspheres Product Line and Polyurethane Intermediate
Line are referred to herein collectively as the “Business Product Lines”; and

 

WHEREAS, the Seller wishes to sell, as set forth herein, and the Buyer wishes to
purchase, as set forth herein, on the Closing Date, certain assets of the
Business Product Lines, subject to certain liabilities related thereto, and hire
certain employees of the Business Product Lines, all on the terms and conditions
of this Agreement.

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements and
covenants hereinafter set forth, and intending to be legally bound hereby, the
Seller and the Buyer hereby agree as follows:

 

--------------------------------------------------------------------------------


 

ARTICLE 1

 

TRANSFER OF ASSETS AND ASSUMPTION OF LIABILITIES

 

1.1                               Transferred Assets; License Rights;
Transitional Services

 

(a)                                 Transferred Assets

 

At the Closing, the Seller shall sell and the Buyer shall purchase all right,
title and interest of the Seller or the applicable member of the Seller Group in
and to the following assets, as they exist at the Effective Time, in each case
only if, subject to the terms and conditions of this Agreement, related to or
used in the Business Product Lines (except as otherwise specifically provided
below), but excluding the Excluded Assets (collectively, the “Transferred
Assets”):

 

(i)                                     Equipment, tooling, spare parts,
furniture and other tangible property listed on Schedule 1.1(a)(i) utilized in
the Microspheres Product Line (the “Transferred Equipment”);

 

(ii)                                  all inventories of raw material,
intermediates and finished Microspheres Products used or held for use
exclusively in the Microspheres Product Line (the “Transferred Inventory”);

 

(iii)                               subject to Section 1.4, all rights against
suppliers under warranties covering the Transferred Inventory and related
claims, credits, rights of recovery and set-off with respect thereto;

 

(iv)                              subject to Section 1.4, all rights and
benefits, subject to the Assumed Liabilities, of the Seller under the written
contracts, commitments, understandings, arrangements, purchase orders and other
agreements (“Contracts”) to which the Seller is a party on the date of this
Agreement and listed on Schedule 1.1(a)(iv), or to which the Seller becomes a
party in the ordinary course of the Business Product Lines and in compliance
with Section 6.1(a) between the date of this Agreement and the Closing Date
(collectively, the “Transferred Contracts”);

 

(v)                                 (A) the Dualite trademark registered in the
United States and Mexico and set forth on Schedule 1.1(v), and the goodwill
associated therewith (the “Transferred Trademark”), together with any common law
rights in and to the Dualite trademark anywhere in the world, and (B) the
Dualite domain name (the “Transferred Domain Name”);

 

(vi)                              (A) the registered patent listed on Schedule
1.1(a)(vi) (the “Transferred Patent”), together with all rights to reissues,
divisionals, provisionals, continuations and continuations-in-part,
re-examinations, renewals, substitutions and extensions thereof, and (B) the
formulae, specifications, know-how, manufacturing methods and processes, trade
secrets and technical information required or used in the manufacture of the

 

2

--------------------------------------------------------------------------------


 

Microspheres Product Line, which will be listed on Schedule 1.1(a)(vi) and
delivered to Buyer under separate, confidential communication at Closing
(collectively, the “Transferred Know-How”);

 

(vii)                           except as provided in Section 1.2(p) and subject
to Section 10.4, all books, records and documentation in the possession or
control of the Seller relating exclusively to the Transferred Assets or the
Business Product Lines, regardless of the medium on which the same are stored or
maintained, but excluding any such records that (x) contain proprietary
information unrelated to the Business Product Lines (in which case redacted
copies shall be made available) or (y) relate to Excluded Assets or Retained
Liabilities (collectively, the “Transferred Records”);

 

(viii)                        the customer and supplier lists used by the
Business Product Lines to sell the Products; and

 

(ix)                              the goodwill of the Business Product Lines,
including the exclusive right to represent oneself as the successor to the
Business Product Lines.

 

(b)                                 License Rights

 

At the Closing, the Seller shall execute and deliver that certain License
Agreement between the Buyer and the Seller, in substantially the same form as
attached hereto as Exhibit A (the “License Agreement”), which such agreement
will grant to the Buyer a license to the Licensed Know-How, as defined in the
License Agreement (the “Licensed Know-How”).

 

(c)                                  Transitional Services

 

At the Closing, the Seller and the Buyer shall execute and deliver those certain
(i) Polyurethane Supply Agreement and Polyurethane Transition Services
Agreement, in substantially the same forms as attached hereto as Exhibit B and
Exhibit B-1 (the “Polyurethane Supply and Services Agreements”), pursuant to
which the Seller will perform certain limited toll manufacturing and related
services on behalf of the Buyer with respect to the Polyurethane Intermediate
Line following the Closing for the term set forth therein and (ii) Microspheres
Supply Agreement and Microspheres Transition Services Agreement, in
substantially the same forms as attached hereto as Exhibit E and Exhibit E-1
(the “Microspheres Supply and Services Agreements”), pursuant to which the Buyer
will perform certain limited manufacturing services on behalf of the Seller and
Seller will provide certain transition services with respect to the Microspheres
Business Line following the Closing for the term set forth therein.

 

1.2                               Excluded Assets

 

For the avoidance of doubt, and notwithstanding anything to the contrary in
Section 1.1, the Seller shall not sell, and the Buyer shall not purchase,
acquire or accept from the Seller, ownership of any assets or properties not
specifically referred to in Section 1.1,

 

3

--------------------------------------------------------------------------------


 

including without limitation any of those assets set forth below (collectively,
the “Excluded Assets”):

 

(a)                                 any interest in real property other than
pursuant to the Lease Agreement;

 

(b)                                 any tangible assets (i) not constituting
Transferred Equipment, Transferred Inventory or Transferred Records or (ii) not
exclusively related to the Business Product Lines;

 

(c)                                  cash on hand, cash on deposit in banks and
cash equivalents, investments (including without limitation shares in any other
Person) and bank accounts (and any cash balances in such accounts);

 

(d)                                 accounts and notes receivable, deferred
charges, chattel paper and any other rights of the Seller to receive payments at
the Effective Time, whether or not arising out of the operation of the Business
Product Lines;

 

(e)                                  any rights under Contracts other than
Transferred Contracts;

 

(f)                                   any rights under the Transferred Contracts
that do not relate to the Business Product Lines or the Products or that have
accrued prior to the Effective Time;

 

(g)                                 the Licensed Know-How and any other
formulae, specifications, know-how, manufacturing methods and processes, trade
secrets and technical information used or held for use by the Seller for or in
relation to the manufacture of the Products, subject to the license rights
granted to the Buyer under the License Agreement;

 

(h)                                 any patents, patent applications, formulae,
specifications, know-how, manufacturing methods and processes, trade secrets and
technical information that are associated with or used or held for use in any
product line or business of the Seller or any of its Affiliates (collectively,
the “Seller Group”) other than the Business Product Lines;

 

(i)                                    any other assets, including customer and
supplier lists, that are associated with or used in any product line or business
of the Seller or any other member of the Seller Group other than the Business
Product Lines, including without limitation rights to sell microspheres to the
customers and for the applications set forth on Exhibit I;

 

(j)                                    any trademarks, trademark applications,
trade names, service marks, service names, logos or designs other than the
Transferred Trademarks, including without limitation the following marks: 
Aquence, Dorus, EA, Loctite, Macroplast and Technomelt (collectively, the
“Excluded Trademarks”);

 

(k)                                 any universal resource locators or domain
names of any member of the Seller Group, other than the Transferred Domain Name;

 

4

--------------------------------------------------------------------------------


 

(l)                                    any rights of the Seller under any
employment or employee related agreements;

 

(m)                             any Contracts or assets related to any employee
benefit plan or any written, unwritten, formal or informal plan or agreement
involving direct or indirect compensation in which any employees of the Seller
or any member of the Seller Group (including the Transferred Employees)
participate;

 

(n)                                 any refunds, claims to refunds or rights to
receive refunds from Federal, state, local or foreign taxing authority with
respect to any and all taxes, customs, duties and governmental charges of
whatever kind or nature, however denominated, including without limitation all
income taxes, payroll and employee withholding taxes, unemployment insurance,
social security, sales and use taxes, excise taxes, franchise taxes, gross
receipts taxes, occupation taxes, real and property taxes, stamp taxes, transfer
taxes, workers’ compensation taxes and other obligations of the same or a
similar nature, including any interest, penalties or other additions to tax that
may become payable in respect thereof, imposed (whether or not imposed by way of
withholding) by any such authority (collectively, “Tax” or “Taxes”) relating to
or accrued in any period ending prior to the Closing Date;

 

(o)                                 (i) all books, records and other assets of
the Seller or any other member of the Seller Group relating to corporate level
activities including, without limitation, those relating to filings with the
Internal Revenue Service or other Tax authorities and those relating to
accounting and Tax functions, (ii) any corporate minute books, stock ledgers,
charter documents, corporate seal and other corporate books and records of the
Seller or any other member of the Seller Group, (iii) all books and records
relating to any division, business unit or product line of the Seller or any
other member of the Seller Group other than the Business Product Lines; and
(iv) all documents and analyses prepared by the Seller or any other member of
the Seller Group for internal evaluation purposes in connection with this
Agreement or the sale of assets and operations of the Business Product Lines;

 

(p)                                 any insurance policies or rights to refunds
or recoveries of Seller or its Affiliates (including policies relating to
property, liability, business interruption, health and workers’ compensation),
whether or not relating to the Transferred Assets or the Business Product Lines;

 

(q)                                 any computer hardware, software or other
information technology rights or systems or infrastructure owned or operated by
any member of the Seller Group or provided by outside contractors other than the
Transferred Know How or Transferred Records;

 

(r)                                  any assets used in the provision to the
Business Product Lines of corporate, administrative or other programs and
services;

 

(s)                                   the Seller’s rights under this Agreement
and the Ancillary Documents;

 

(t)                                    financial assurance instruments,
including without limitation letters of credit and surety or other bonds,
related to permits and licenses of the Business Product

 

5

--------------------------------------------------------------------------------


 

Lines, all of which may be cancelled by the Seller as of the Closing at the
Seller’s sole option;

 

(u)                                 all rights of the Seller to any inventory or
other assets related to the Seller’s claims against customers in bankruptcy as
of the Closing Date; and

 

(v)                                 any other assets specifically listed in
Schedule 1.2(v).

 

1.3                               Assumption of Liabilities

 

On the Closing Date, the Buyer shall assume and thereafter pay, perform and
discharge when due and payable or required to be performed or discharged the
following (and only the following) liabilities and obligations of the Seller
relating to the Business Product Lines and the Transferred Assets (collectively,
the “Assumed Liabilities”):

 

(a)                                 all obligations, liabilities and commitments
of the Seller under the Transferred Contracts, excluding any liability,
obligation or commitment incurred by the Seller arising from any breach thereof
by the Seller prior to the Closing Date or the occurrence of any event prior to
the Closing Date which but for the giving of notice or lapse of time or both
would constitute a breach or default thereof by the Seller;

 

(b)                                 all obligations and liabilities arising from
the operation of the Business Product Lines or the ownership of the Transferred
Assets arising on or after the Closing Date;

 

(c)                                  all obligations required to be assumed by
the Buyer under Article 8 of this Agreement;

 

(d)                                 all Taxes related to the Business Product
Lines arising on or after the Closing Date;

 

(e)                                  all product liability claims asserted on or
after the Closing Date or obligations associated with Product returns made on or
after the Closing Date, in each case solely to the extent related to Products
manufactured on or after the Closing Date;

 

(f)                                   warranty claims arising on or after the
Closing Date for Products manufactured or sold on or after the Closing Date; and

 

(g)                                 all obligations regarding payment of
customer rebates, discounts, allowances and other similar payments related to
sales of Products, but only to the extent such obligations relate to commitments
made by Buyer on or after the Closing Date.

 

Notwithstanding the foregoing, nothing in this Section 1.3 shall limit Buyer’s
rights to indemnification from Seller under this Agreement based upon a breach
by Seller of its representations, warranties or covenants set forth in this
Agreement or any other Transaction Document.

 

6

--------------------------------------------------------------------------------


 

1.4                               Retained Liabilities

 

Subject to the terms and conditions set forth in this Agreement, and
notwithstanding anything in this Agreement to the contrary, the Buyer will not
assume or in any way become liable for, and Seller shall retain, and hold Buyer
harmless from, and shall indemnify and defend Buyer with respect to, all of the
Seller’s and its Affiliates’ debts, liabilities and obligations of any nature
whatsoever, whether accrued, absolute or contingent, whether known or unknown,
whether due or to become due, including, without limitation, the following
(collectively, the “Retained Liabilities”):

 

(a)                                 any liabilities or obligations of the Seller
to its stockholders respecting dividends, distributions to its stockholders in
liquidation, redemption of stock or otherwise;

 

(b)                                 any liabilities or obligations of the Seller
incurred on or after the Closing Date or arising out of any transactions
occurring on or after the Closing Date, excluding the Assumed Liabilities;

 

(c)                                  any liabilities or obligations of the
Seller for expenses, commissions or fees incident to or arising out of the
negotiation, preparation, approval or authorization of this Agreement or the
consummation of the transactions contemplated hereby, including, without
limitation, fees or commissions to any investment banker, broker, finder, agent,
attorney or accountant claiming by, through or under the Seller with respect to
the transactions contemplated hereby;

 

(d)                                 any liabilities or obligations of the Seller
arising out of this Agreement;

 

(e)                                  any liabilities or obligations of the
Business Product Lines to Seller or any Affiliates of Seller;

 

(f)                                   any liabilities and obligations of the
Seller to indemnify its officers, directors, employees or agents;

 

(g)                                 all Taxes related to the Business Product
Lines for any period or portion thereof ending prior to the Closing Date;

 

(h)                                 all product liability claims asserted on or
after the Closing Date solely to the extent related to Products manufactured
prior to the Closing Date;

 

(i)                                    all warranty claims arising prior to the
Closing Date for Products manufactured or sold prior to the Closing Date;

 

(j)                                    all liabilities and obligations of the
Seller relating to any collective bargaining agreement by and between Seller and
any certified collective bargaining unit;

 

(k)                                 subject to the Buyer’s compliance with the
terms of the Lease Agreement, all liabilities and obligations of the Seller
arising under or imposed pursuant to Environmental and Safety Laws relating to
or resulting from the operation of the

 

7

--------------------------------------------------------------------------------


 

Business Product Lines or the real properties related thereto at any time prior
to the Closing Date;

 

(l)                                    all liabilities and obligations for
employee benefits of employees of the Business Product Lines incurred prior to
the Closing Date;

 

(m)                             all liabilities and obligations of the Seller
for the trade accounts payable accrued prior to the Closing Date payable with
respect to the Business Product Lines;

 

(n)                                 all other liabilities or obligations of
Seller arising out of its conduct of the Business Product Lines prior to the
Closing Date, including without limitation, product liabilities; warranty
claims, liabilities or obligations related to the infringement by Seller of any
intellectual property of another Person; and any liabilities or obligations of
Seller related to any lawsuit, cause of action, litigation or legal proceeding
with respect to any losses, occurrences or events occurring prior to the Closing
Date, whether commenced prior to or after the Closing Date, except for those
liabilities or obligations constituting a part of the Assumed Liabilities;

 

(o)                                 warranty claims arising after the Closing
Date for Products manufactured or sold prior to the Closing Date in the
Polyurethane Intermediate Line; and

 

(p)                                 all liabilities and obligations with respect
to indebtedness for borrowed money, bank debt and any mortgage on any real
property whether currently or previously occupied or used in the Business
Product Lines.

 

1.5                               Assignment and Assumption of Transferred
Contracts

 

(a)                                 Required Consents

 

If the assignment to the Buyer of the rights and benefits relating to the
Business Product Lines under any Transferred Contract or the assumption by the
Buyer of the Assumed Liabilities relating to the Business Product Lines under
any Transferred Contract would, in the absence of the consent of the other party
or parties to such Transferred Contract to such assignment and assumption (such
consent being referred to herein as a “Required Contract Consent”), constitute a
breach of the terms of such Transferred Contract, then neither this Agreement
nor any Ancillary Document shall constitute an agreement to effect such an
assignment and assumption unless and until a Required Contract Consent has been
obtained.

 

(b)                                 Consents Not Obtained Prior to the Closing
Date

 

The parties shall cooperate with a view to obtaining Required Contract Consents
prior to the Closing Date, and if a Required Contract Consent has not been
obtained on or prior to the Closing Date, the Closing shall nevertheless take
place and the parties shall cooperate and use commercially reasonable efforts to
secure such Required Contract Consent as soon as possible after (but with effect
from

 

8

--------------------------------------------------------------------------------


 

and after) the Closing Date.  Such efforts shall not require the payment of
additional consideration to the other party to any Transferred Contract,
provided that the Buyer shall provide financial information, execute agreements
of assignment and assumption, and provide such performance guarantees as any
third party shall reasonably request in connection therewith. Pending the
receipt of such Required Contract Consent:

 

(i)                                     Except where the exercise of rights
relating to the Business Product Lines or the performance and discharge by the
Buyer of the Assumed Liabilities under the relevant Transferred Contract as the
Seller’s subcontractor or agent or otherwise would, in the absence of a Required
Contract Consent, constitute a breach of the terms of such Transferred Contract,
the Buyer shall exercise such rights and perform and discharge such Assumed
Liabilities to be performed or discharged after the Closing Date as the Seller’s
subcontractor or agent or in any other permitted capacity; and

 

(ii)                                  the Seller shall promptly pay and remit to
the Buyer all monies and other consideration (net of any unreimbursed expenses)
received by the Seller after the Closing Date pursuant to each such Transferred
Contract and that relate to the period from and after the Closing Date.

 

(c)                                  Where Rights and Obligations Cannot be
Exercised or Performed by the Buyer

 

Where the exercise by the Buyer of rights, or the performance and discharge by
the Buyer of the Assumed Liabilities, under any Transferred Contract pursuant to
Section 1.5(b) would, in the absence of a Required Contract Consent, constitute
a breach of the terms of such Transferred Contract, then pending the receipt of
the Required Contract Consent:

 

(i)                                     the Seller shall continue to perform and
discharge the Assumed Liabilities under such Transferred Contract for the
Buyer’s account to the extent necessary to avoid any such breach and exercise
the rights relating to the Business Product Lines under such Transferred
Contract in such manner as the Buyer may reasonably direct or approve;

 

(ii)                                  the Buyer shall reimburse the Seller for
any costs and expenses properly incurred by the Seller in performing its
obligations under subsection (i) above, including without limitation the Assumed
Liabilities;

 

(iii)                               the Seller shall hold in trust for the
benefit of the Buyer all rights, benefits and claims accruing after the Closing
Date in relation to the Business Product Lines under such Transferred Contract;
and

 

(iv)                              the Seller shall promptly pay and remit to the
Buyer all monies and other consideration received by the Seller that are payable
pursuant to and related to the Business Product Lines under such Transferred
Contract (net

 

9

--------------------------------------------------------------------------------


 

of any unreimbursed expenses) and that relate to the period from and after the
Closing Date.

 

Notwithstanding the foregoing, if any such Required Contract Consent has not
been obtained within one hundred eighty (180) days after the Closing Date, then
following written notice from the Seller to the Buyer, the Seller shall be
entitled to exercise any right it may have under the terms of such Transferred
Contract or otherwise to terminate (or cause to be terminated) such Transferred
Contract.  It is expressly agreed by the parties that Required Contract Consents
with respect to the assignment and assumption of the Transferred Contracts shall
not be a condition to either party’s obligation to proceed with the Closing
hereunder.

 

ARTICLE 2

 

PURCHASE PRICE AND PAYMENT

 

2.1                               Purchase Price and Payment

 

The purchase price for the Transferred Assets is Thirty Two Million Seven
Hundred Ten Thousand  U.S. Dollars ($32,710,000) plus the Target Inventory Value
(the “Closing Date Payment”), subject to any adjustment required under
Section 2.2 (as so adjusted, the “Purchase Price”).  The Closing Date Payment
shall be paid by the Buyer on the Closing Date as follows: (a) ten percent (10%)
shall be paid by wire transfer to the Escrow Agent to be held in accordance with
the Escrow Agreement and (b) the balance shall be paid to the Seller by wire
transfer of immediately available funds to an account designated by the Seller
in writing not less than three (3) Business Days prior to the Closing Date and
allocated for Tax purposes in accordance with Section 2.3.  For purposes of this
Agreement, a “Business Day” shall mean a day (other than a Saturday or Sunday)
on which banks are generally open for normal business in New York City, New
York.

 

2.2                               Inventory Adjustment

 

(a)                                 Closing Date Inventory Statement

 

Not more than three (3) Business Days prior to the Closing Date, the Seller
shall conduct (or cause its auditors to conduct) a full physical count of the
Transferred Inventory located at the Seller’s Greenville, South Carolina
facility (which count the Buyer shall have the right to observe).  Within thirty
(30) days following the Closing Date, the Seller shall prepare, or cause its
auditors to prepare, and deliver to the Buyer a statement (the “Closing Date
Inventory Statement”) of the value of the Transferred Inventory as of the
Closing Date based on Seller’s cost basis in the Transferred Inventory and the
results of the physical count and the Seller’s good faith estimate of the amount
of Transferred Inventory in transit or located at a customer facility, adjusted
for sales made after the physical count and prior to Closing (the “Closing Date
Inventory”), prepared in accordance with the IFRS/IAS-based Henkel Corporate
Accounting Standards (the “Henkel CAS”) (a

 

10

--------------------------------------------------------------------------------


 

copy of the relevant portions of which has been or shall be provided to the
Buyer), and a schedule showing in reasonable detail the variance, if any,
between the Closing Date Inventory and the Target Inventory Value.

 

(b)                                 Objections; Resolution of Disputes

 

The Buyer shall have a period of thirty (30) days after its receipt of the
Closing Date Inventory Statement (the “Review Period”) to review the same and to
notify the Seller of any objection to the valuation of the Closing Date
Inventory set forth therein, which notice shall specify in reasonable detail the
basis for the objections set forth therein as well as the Buyer’s calculation of
the value of the Closing Date Inventory (a “Notice of Objection”).  During the
Review Period, the Buyer and its advisors shall have reasonable post-closing
access to the Seller’s and its internal accountants’ workpapers used in
connection with the Seller’s preparation of the Closing Date Inventory
Statement.  Unless a Notice of Objection is received by the Seller within the
Review Period, the valuation as set forth in the Closing Date Inventory
Statement shall be final and binding, and the Buyer shall have no further right
to make any claim against the Seller in respect of the Transferred Inventory. 
If the Buyer provides a Notice of Objection to the Seller during the Review
Period, then the parties shall negotiate in good faith in an effort to resolve
the Buyer’s objections.  If the parties are unable to resolve all such
objections within thirty (30) days after the Seller receives the Buyer’s Notice
of Objection, then either party may submit the matters remaining in dispute to
the New York office of Grant Thorton LLP (or, if such firm is unwilling or
unable to perform such services, to an independent accounting firm of recognized
national or regional standing mutually acceptable to the Buyer and the Seller)
(the “Independent Auditor”) for resolution.  The resolution of disputed items by
the Independent Auditor shall be set forth in a written statement delivered to
both parties and shall be conclusive and binding upon the parties.  The fees and
expenses of the Independent Auditor shall be paid (i) by the Buyer if the final
determination of the value of the Closing Date Inventory by the Independent
Auditor is at least 100% of the Seller’s determination of such value or (ii) by
the Seller if the final determination of the value of the Closing Date Inventory
by the Independent Auditor is less than 100% of the Seller’s determination of
such value.  Payment of such fees shall be made within ten (10) days of
determination by the Independent Auditor.  The parties acknowledge and agree
that KPMG LLP is not independent and the parties will not use KPMG as an
Independent Auditor or as an expert or arbitrator in the event of a dispute
between the parties under this Agreement.

 

(c)                                  Inventory Adjustment Payment

 

As of the date hereof, the parties estimate that the Closing Date Inventory as
finally determined in accordance with Section 2.2(b) will be approximately US
$615,000 (the “Target Inventory Value”).  If the value of the Closing Date
Inventory as finally determined in accordance with Section 2.2(b) is (i) less
than $585,000, then the Seller shall pay to the Buyer the amount of such
deficiency, or

 

11

--------------------------------------------------------------------------------

 


 

(ii) in excess of $646,000, then the Buyer shall pay to the Seller the amount of
such excess.  All payments under this subsection shall be rounded to the nearest
$1,000 and bear simple interest from the Closing Date through the date of
payment at the rate of six percent (6%) per annum to (but excluding) the date of
payment and shall be made by wire transfer of immediately available funds in US
dollars to an account designated by the party or parties to whom such payments
are to be made and shall be made within five (5) days after the expiration of
the Review Period (or, if later, three (3) days following the date on which all
disputes with respect thereto have been resolved in accordance with
Section 2.2(b)).

 

2.3                               Allocation of Purchase Price

 

The Buyer and the Seller agree to allocate the Purchase Price for all Tax
purposes in accordance with Schedule 2.3 and in accordance with Section 1060 of
the Internal Revenue Code of 1986, as amended, including the regulations
promulgated thereunder (the “Code”).  All returns, reports, information returns
or other documents (including any related or supporting information) filed or
required to be filed with any governmental body in connection with the
determination, assessment, collection or administration of any Taxes (“Tax
Returns”), including IRS Form 8594, filed by either party or its Affiliates
shall report the Tax consequences of the transactions contemplated hereby in a
manner consistent with such Allocation Statement and neither party shall
voluntarily take any position inconsistent therewith in connection with any
examination of any Tax Return, any refund claim or in any litigation,
investigation or other proceeding relating thereto except to reflect costs of
sale incurred by the Seller and costs of acquisition incurred by the Buyer.

 

2.4                               Transfer Taxes

 

All sales, use, excise, documentary, stamp and other transfer Taxes, if any,
arising from the transfer of the Transferred Assets to the Buyer pursuant to
this Agreement shall be paid by the Buyer.  The Seller shall, within fifteen
(15) Business Days after demand therefor, reimburse the Buyer for fifty percent
(50%) of the Transfer Taxes paid by the Buyer.  The Buyer shall provide the
Seller with valid exemption certificates (if applicable) for the states in the
United States where the Seller holds the Transferred Assets, including the
Transferred Inventory.

 

ARTICLE 3

 

CLOSING AND CLOSING DELIVERIES

 

3.1                               Closing

 

The closing of the transactions contemplated hereby (the “Closing”) shall be
held at the Seller’s headquarters at One Henkel Way, Rocky Hill, CT 06067, at
10:00 a.m. on January 30, 2015, or by such other means or at such other location
or on such other date and time as the parties may agree in writing.  The date on
which the Closing takes place is referred to herein as the “Closing Date”.  The
transfers and deliveries at the Closing

 

12

--------------------------------------------------------------------------------


 

shall be deemed to have occurred and the Closing shall be deemed to be effective
as of 11:59 p.m. (prevailing Eastern Time) on the Closing Date (the “Effective
Time”).  Such transfers and deliveries shall be mutually interdependent and
regarded as occurring simultaneously, and no such transfer or delivery shall
become effective until all the other transfers and deliveries required to be
made at or prior to the Closing under this Agreement have also been consummated.

 

3.2                               Closing Deliveries by the Seller

 

At the Closing, the Seller shall deliver or cause to be delivered the following
documents, duly executed on behalf of the Seller or any relevant Affiliate of
the Seller:

 

(a)                                 the License Agreement;

 

(b)                                 a Lease Agreement with respect to the
Microspheres Product Line in substantially the same form as attached hereto as
Exhibit C (the “Lease Agreement”);

 

(c)                                  a bill of sale and assignment and
assumption agreement in substantially the same form as attached hereto as
Exhibit D, evidencing the transfer of all right, title and interest of the
Seller in and to the Transferred Assets to the Buyer and the assumption by the
Buyer of the Assumed Liabilities (the “Bill of Sale, Assignment and Assumption
Agreement”);

 

(d)                                 the Microspheres Supply and Services
Agreements;

 

(e)                                  the Polyurethane Supply and Services
Agreements;

 

(f)                                   an Assignment of the Transferred Trademark
in substantially the same form as attached hereto as Exhibit F (the “Trademark
Assignment”);

 

(g)                                 an Assignment of the Transferred Domain Name
in substantially the same form as attached hereto as Exhibit G (the “Domain Name
Assignment” );

 

(h)                                 an Assignment of the Transferred Patent in
substantially the same form as attached hereto as Exhibit H (the “Patent
Assignment”);

 

(i)                                    the Escrow Agreement in substantially the
same form as attached hereto as Exhibit J (the “Escrow Agreement”);

 

(j)                                    the Consent to Employee Transfer in
substantially the same form as attached hereto as Exhibit K (the “Consent to
Employee Transfer “); and

 

(k)                                 any additional assurances, transfers, local
agreements, assignments or other instruments, duly executed on behalf of the
Seller or any Affiliate of the Seller that are necessary or reasonably required
by the Buyer to evidence the sale and transfer of the Transferred Assets to, or
the assumption of the Assumed Liabilities by, the Buyer (together with the
agreements and instruments referred to in clauses (a) through (i) of this
Section 3.2, the “Ancillary Documents”).

 

13

--------------------------------------------------------------------------------


 

The Seller shall deliver or cause to be delivered the Transferred Records to or
as directed by the Buyer as promptly as practicable after the Closing Date.

 

3.3                               Closing Deliveries by the Buyer

 

At the Closing, the Buyer shall pay or cause to be paid the Closing Date Payment
in the manner set forth in Section 2.1 and deliver or cause to be delivered to
the Seller each of the Ancillary Documents, duly executed on behalf of the Buyer
in the case of each such Ancillary Document which provides for a signature on
behalf of the Buyer.

 

ARTICLE 4

 

REPRESENTATIONS AND WARRANTIES OF THE SELLER

 

Subject to the limitations set forth in Section 4.20, the Seller hereby
represents and warrants to the Buyer that the statements made in this Article 4
are true and correct on the date of this Agreement and on and as of the Closing
Date, subject to the other terms and conditions of this Agreement and except as
disclosed in the disclosure letter delivered by the Seller to the Buyer
simultaneously with the execution and delivery of this Agreement (the
“Disclosure Letter”) and attached hereto as Schedule 4 or in any document listed
or specifically referred to therein that has been provided to the Buyer
(“Disclosed”).  Each item Disclosed in the Disclosure Letter shall reference the
section in this Agreement to which it relates, provided, however, that any
matter Disclosed in the Disclosure Letter whose applicability to another section
is readily apparent shall be deemed Disclosed.

 

4.1                               Organization; Qualification

 

The Seller is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware and has all requisite corporate
power and authority to own its properties and assets and to conduct the Business
Product Lines as now conducted.  The Seller is duly qualified to do business as
a foreign corporation in all jurisdictions where the conduct of the Business
Product Lines or its ownership of Transferred Assets make such qualification
necessary, except where the failure to so qualify would not reasonably be
expected to have a Material Adverse Effect.

 

4.2                               Authorization and Validity

 

The Seller has all requisite corporate power and authority to enter into this
Agreement and each of the Ancillary Documents to which it is a party and to
carry out its obligations hereunder and thereunder.  The execution and delivery
by the Seller of this Agreement and the Ancillary Documents to which the Seller
is a party and the performance of its obligations hereunder and thereunder have
been duly authorized by all necessary corporate action by the Board of Directors
of the Seller, and no other corporate proceeding on the part of the Seller is
necessary to authorize such execution, delivery and performance.  This Agreement
has been, and as of the Closing Date each Ancillary Document to which the Seller
is a party will be, duly executed by the Seller and constitutes, or as of the
Closing Date will constitute, the valid and binding obligation of the Seller,
enforceable against it in accordance with its terms, except as such

 

14

--------------------------------------------------------------------------------


 

enforceability may be limited or affected by applicable bankruptcy, insolvency,
moratorium, reorganization or other Laws of general application relating to or
affecting creditors’ rights generally.

 

4.3                               No Conflicts or Violations; No Consents or
Approvals Required

 

(a)                                 The execution, delivery and performance by
the Seller of this Agreement and of the Ancillary Documents to which it is a
party (i) do not and will not violate or conflict with any provision of the
Certificate of Incorporation or By-laws of the Seller, (ii) do not and will not
violate any provision of Law or any order, judgment or decree of any court or
other governmental or regulatory authority, (iii) assuming any Required Contract
Consent has been obtained, do not and will not violate or result in a breach of
or constitute (with due notice or lapse of time or both) a default under any
Transferred Contract (except, in the case of the matters described in clause
(ii), for such violations, breaches and defaults that, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect),
and (iv) will not result in the creation or imposition of any mortgage, pledge,
security interest, encumbrance, lien (statutory or other) or conditional sale
agreement (“Lien”) (other than Permitted Liens upon any of the Transferred
Assets).

 

(b)                                 Other than Required Contract Consents, no
notice, declaration, report or other filing or registration with, and no waiver,
consent, approval or authorization of, any governmental or regulatory authority
or any other Person is required to be made or obtained by the Seller in
connection with the execution and delivery by the Seller of this Agreement or
any Ancillary Document or the consummation by the Seller of the transactions
contemplated hereby and thereby.

 

4.4                               Financial Information

 

(a)                                 Seller has delivered to Buyer an unaudited,
pro-forma consolidated balance sheet of the Business Product Lines as of
December 31, 2013 and an unaudited, pro-forma consolidated statement of income
and cash flow for the year then ended, and an unaudited, pro-forma consolidated
balance sheet of the Business Product Lines as of September 30, 2014, and an
unaudited, pro-forma consolidated statement of income and cash flow for the
nine-month period then ended, copies of which are attached hereto as Schedule
4.4 (the “Pro-Forma Financial Statements”).  The Pro-Forma Financial Statements
have been prepared in accordance with the methodology and assumptions set out in
the Disclosure Letter, applied throughout the periods involved, and present
fairly, in all material respects, the assets, liabilities and financial
condition of the Business Product Lines as of the dates thereof and results of
its operations for such periods, subject to the methodology and assumptions set
out in the Disclosure Letter.

 

(b)                                 Seller has no liabilities or obligations
relating to the Business Product Lines of a nature or type required to be set
forth on the Pro Forma Financial Statements in

 

15

--------------------------------------------------------------------------------


 

accordance with the methodology and assumptions set out in the Disclosure
Letter, except:

 

(i)                                     those liabilities and obligations set
forth on the Pro Forma Financial Statements and not heretofore paid or
discharged;

 

(ii)                                  those liabilities and obligations arising
in the ordinary course of the Business consistent with past practice under any
Transferred Contract, Lease or other commitment specifically disclosed in the
Disclosure Letter hereto that are included in the Assumed Liabilities; and

 

(iii)                               those liabilities and obligations incurred
in the ordinary course of the Business Product Lines consistent with past
practice since September 30, 2014.

 

4.5                               Title

 

The Seller has good title in and to the tangible Transferred Assets, free and
clear of any Liens other than Permitted Liens.  As used herein, the term
“Permitted Liens” means (a) Liens for Taxes not yet due and delinquent or being
diligently contested in good faith, (b) Liens arising out of, or in connection
with, this Agreement, (c) statutory Liens of carriers, warehousemen, mechanics,
materialmen and the like arising in the ordinary course of business, (d) minor
defects or Liens that do not materially impact the value of the Transferred
Assets taken as a whole, and (e) any Liens set forth in the Disclosure Letter. 
The Seller is not a party to any license with respect to, and has not made any
sale, pledge or other transfer of, and has not granted any rights or options to
purchase or acquire, all or any part of the Transferred Assets (other than
Inventory in the ordinary course of business), except as contemplated by this
Agreement.

 

4.6                               Absence of Certain Changes or Events

 

Except as Disclosed, since September 30, 2014:

 

(a)                                 The Seller has not sold, leased, transferred
or assigned any of the assets of the Business Product Lines, tangible or
intangible, other than for a fair consideration in the ordinary course of
business;

 

(b)                                 The Seller has not entered into any
contract, lease or license (or series of related contracts, leases, and
licenses) relating to the Business Product Lines either involving more than
$25,000 or outside the ordinary course of business;

 

(c)                                  No party (including Seller), has
accelerated, terminated, modified or cancelled any contract, lease, agreement or
license (or series of related contracts, leases, agreements and licenses)
relating to the Business Product Lines involving more than $25,000 to which
Seller is a party or by which it is bound;

 

(d)                                 Seller has not imposed or suffered any Lien
upon any of the assets relating to the Business Product Lines, tangible or
intangible;

 

16

--------------------------------------------------------------------------------


 

(e)                                  The Seller has not made any capital
expenditure (or series of related capital expenditures) relating to the Business
Product Lines either involving more than $25,000 or outside the ordinary course
of business;

 

(f)                                   Seller has not made any capital investment
in, any loan to, or any acquisition of the securities or assets of, any other
Person (or series of related capital investments, loans and acquisitions)
relating to the Business Product Lines either involving more than $25,000 or
outside the ordinary course of business;

 

(g)                                 Seller has not issued any note, bond or
other debt security or created, incurred, assumed or guaranteed any indebtedness
for borrowed money or capitalized lease obligation relating to the Business
Product Lines;

 

(h)                                 The Seller has not cancelled, compromised,
waived or released any right or claim (or series of related rights and claims)
relating to the Business Product Lines and involving more than $25,000;

 

(i)                                    The Seller has not experienced any
damage, destruction or loss (whether or not covered by insurance) to the
property of the Business Product Lines exceeding $25,000 in the aggregate;

 

(j)                                    Seller has not made any loan to, or
entered into any other transaction with, any of its directors, officers,
employees or Affiliates relating to the Business Product Lines outside the
ordinary course of business;

 

(k)                                 The Seller has not entered into any
employment contract or collective bargaining agreement relating to the
Microspheres Product Line, written or oral, or modified the terms of any
existing such contract or agreement;

 

(l)                                    The Seller has not granted any increase
in the base compensation of any of the officers, employees or contractors of the
Microspheres Product Line;

 

(m)                             The Seller has not adopted, amended, modified or
terminated any bonus, profit-sharing, incentive, severance or other plan,
contract or commitment for the benefit of any of the officers or employees of
the Microspheres Product Line (or taken any such action with respect to any
other employee benefit plan) except for non-material changes made in the
ordinary course of business consistent with past practice;

 

(n)                                 The Seller has not made any other change in
employment terms for any of the officers,  employees or contractors of the
Microspheres Product Line;

 

(o)                                 There has not been any other change,
occurrence, event, incident, action, failure to act or transaction outside the
ordinary course of business involving the Business Product Lines that could
reasonably be expected to have a Material Adverse Effect; and

 

(p)                                 The Seller has not committed to do or
perform any of the foregoing.

 

17

--------------------------------------------------------------------------------


 

For purposes of this Agreement, “Material Adverse Effect” means, in the case of
the Seller, an event, occurrence, development or circumstance that, individually
or in the aggregate, materially and adversely affects the Transferred Assets or
the Business Product Lines, considered as a whole, and, in the case of the
Buyer, means an event, occurrence, development or circumstance that,
individually or in the aggregate, materially and adversely affects the Buyer’s
assets or business, considered as a whole; but excluding in both the Buyer and
Seller’s case any event, occurrence, development or circumstance that is
temporary in nature or that directly or indirectly constitutes, relates to or
arises out of any of the following:

 

(i)                                     any general economic or political
events, changes, conditions or effects;

 

(ii)                                  an adverse change in any industry in which
Seller participates through (or with respect to) the Business Product Lines, or
in which any of Seller’s customers participate, or any past, existing or
prospective general economic, financial, market or regulatory conditions
affecting such industries other than an adverse change that disproportionately
affects the Business Product Lines as compared to others in such industry;

 

(iii)                               the public announcement of the transactions
contemplated hereby or press release or actions or inactions of employees,
customers or vendors); or

 

(iv)                              any matter or circumstance Disclosed in the
Disclosure Letter.

 

4.7                               Tax Matters

 

(a)                                 The Seller has timely filed, or prior to the
Closing Date will have timely filed (taking into account all relevant extensions
of time to file), all Tax Returns that are required to have been filed in
connection with or relating to the Business Product Lines, and the Seller has,
or will have by the Closing Date (taking into account all relevant extensions of
time to pay), paid, accrued or otherwise adequately reserved for the payment of
all Taxes required to be paid in respect of the Business Product Lines for the
periods covered by such Tax Returns, other than transfer and similar Taxes for
which the Buyer is liable under Section 2.4 and any such Taxes being contested
in good faith by the Seller, and the Seller has or will have by the Closing Date
adequately reserved for the payment of all Taxes with respect to the Business
Product Lines for periods ended on or before the Closing Date for which Tax
Returns have not yet been filed.

 

(b)                                 There are no Liens for Taxes (other than for
current Taxes not yet due and payable) on any of the Transferred Assets.

 

4.8                               Contracts

 

(a)                                 The Disclosure Letter sets forth a list of
the Transferred Contracts.

 

(b)                                 Except as Disclosed, no other party to any
of the Transferred Contracts has notified the Seller in writing that such other
party considers the Seller to be in

 

18

--------------------------------------------------------------------------------


 

breach or default thereunder, and to the knowledge of the Seller no other party
to any of the Transferred Contracts is in breach or default thereunder, except
in either case where such breach or default would not reasonably be expected to
have a Material Adverse Effect.  The Seller has delivered or made available to
the Buyer complete and correct copies of all written Transferred Contracts in
effect on the date of this Agreement.

 

(c)                                  Except as Disclosed, none of the
Transferred Contracts limits or restrains the Seller’s right to compete with
third parties in connection with the development, commercialization,
manufacture, marketing, distribution and/or sale of the Products.

 

4.9                               Compliance with Law and Permits

 

Except as Disclosed, and specifically excluding all matters pertaining to
Environmental and Safety Laws, (a) the Seller is in material compliance with all
applicable statutes, laws, rules, regulations, orders, ordinances, judgments and
decrees of all governmental and regulatory authorities (collectively, “Law” or
“Laws”) in its operation of the Business Product Lines and (b) the Seller
currently holds and is in material compliance with all permits required in
connection with the operation of the Business Product Lines.  All such permits
are in full force and effect and, to the knowledge of the Seller, no suspension
or cancellation of any have been threatened.  No such permit will be terminated
as a result of the execution of this Agreement or the consummation of the
transactions contemplated herein.

 

4.10                        Environmental and Safety Matters

 

(a)                                 Except as Disclosed, the Seller has
conducted all activities of the Business Product Lines in compliance with, and,
to the knowledge of the Seller, all properties owned, leased or operated by the
Seller in connection with the Business Product Lines comply with, all
Environmental and Safety Laws, except where the failure to do so would not
reasonably be expected to have a Material Adverse Effect.

 

(b)                                 The Disclosure Letter sets forth a true and
complete list of the environmental permits currently held by the Seller for the
operation of the Business Product Lines (the “Environmental Permits”).  Except
as Disclosed, all Environmental Permits are in full force and effect and, to the
knowledge of the Seller, are not subject to any appeals or further regulatory
review by any governmental authority.  The Seller has not received any written
notice that modification, suspension, rescission, relocation or cancellation of
any Environmental Permit is pending or threatened, and no Environmental Permit
will be cancelled or withdrawn, or otherwise adversely affected by the execution
of this Agreement or the consummation of the transactions contemplated hereby.

 

(c)                                  Except as Disclosed, no Contamination is
present or has emanated from or at any property now or previously owned, leased
or operated by the Seller in connection

 

19

--------------------------------------------------------------------------------


 

with the Business Product Lines which could reasonably be expected to give rise
to liability or response obligation on the Seller or the Buyer under any
applicable Environmental and Safety Laws that would reasonably be expected to
have a Material Adverse Effect.  Except as Disclosed, no property now owned,
leased or operated by the Seller in connection with the Business Product Lines
is subject to an environmental lien or to any recorded restrictions on use as
the result of environmental conditions pertaining to the property.  Except as
Disclosed, in the past three (3) years the Seller has not incurred costs or
liabilities, and has not received a written order from any governmental
authority to investigate, remediate or otherwise respond to a potential
environmental threat of Contamination in connection with the Business Product
Lines.

 

(d)                                 The Disclosure Letter sets forth a true and
correct list of all sites at or to which any waste generated by or on behalf of
the Seller in connection with its operation of the Business Product Lines has
been transported, stored, treated or disposed and all arrangements for such
disposal.  Except as Disclosed:

 

(i)                                     none of the sites identified in the
Disclosure Letter is the subject of a response action under CERCLA or any
similar federal, state or local law imposing liability for remediation;

 

(ii)                                  the Seller has not, in connection with the
Business Product Lines in the past three (3) years, received (A) a written
request for information from any governmental authority with respect to any
discharge or removal of any Hazardous Substance, or (B) other written notice
that it has been identified in any litigation, administrative proceeding or
investigation as a responsible party or a potentially responsible party for any
liability under any Environmental Law or in connection with any Hazardous
Substance.

 

(iii)                               the Seller has not filed any notice under
any Environmental Law in the past three (3) years reporting a release of
Hazardous Substances in connection with the Business Product Lines or any
property owned, leased or operated by the Business Product Lines; and

 

(iv)                              the Seller has not, in connection with the
Business Product Lines, entered into any negotiations or agreements with any
Person relating to any response action or other cleanup or remediation of any
Hazardous Substance.

 

(e)                                  Except as Disclosed, no portion of any
property owned, leased or operated by the Seller in connection with the Business
Product Lines contains any of the following:

 

(i)                                     polychlorinated biphenyls or substances
containing polychlorinated biphenyls;

 

(ii)                                  asbestos or materials containing asbestos;

 

20

--------------------------------------------------------------------------------


 

(iii)                               urea formaldehyde foam insulation;

 

(iv)                              radon gas or the presence of the radioactive
decay products of radon in excess of an air concentration of four
picocuries/liter; or

 

(v)                                 tanks presently or formerly used for the
storage of any Hazardous Substance or any other liquid or gas above or below
ground.

 

(f)                                   Except as Disclosed, no portion of any
property owned, leased or operated by the Seller in connection with the Business
Product Lines constitutes any of the following:

 

(i)                                     a wetland or other “water of the United
States” for purposes of Section 404 of the Federal Clean Water Act, or any
similar area regulated under any applicable state law;

 

(ii)                                  a floodplain or other flood hazard area;

 

(iii)                               a portion of the coastal zone for purposes
of the Federal Coastal Zone Management Act; or

 

(iv)                              any other area development of which is
specifically restricted under applicable law by reason of its physical
characteristics or prior use.

 

(g)                                 Except as Disclosed, Seller has not, in
connection with the Business Product Lines, either expressly or by operation or
law, assumed or undertaken any liability or corrective or response action
obligation of any other Person relating to Environmental and Safety Laws.

 

(h)                                 The Seller has made available to the Buyer
all final environmental site assessment reports and related environmental
sampling results in the Seller’s possession that apply to property now owned,
leased or operated by the Seller in connection with the Business Product Lines.

 

As used herein, Environmental and Safety Laws means all applicable Laws and the
common law that relate to or otherwise impose liability, obligations or
standards with respect to human health or safety or the environment, the
protection of indoor and ambient air, water (surface or groundwater) or land
(including without limitation soil, sediment, and other such terrestrial
material) and flora and fauna, including without limitation to the extent
applicable, the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended (42 U.S.C. §§ 9601 et seq.), the Resource
Conservation and Recovery Act (42 U.S.C. §§ 6901 et seq.), the Clean Water Act
(33 U.S.C. §§ 1251 et seq.), the Atomic Energy Act (42 U.S.C. § 2201 et seq.),
the Toxic Substances Control Act (15 U.S.C. §§ 2601 et seq.), the Occupational
Health and Safety Act (29 U.S.C. §§ 651 et seq.), the Clean Air Act (42 U.S.C.
§§ 7401 et seq.), the Hazardous Material Transportation Act (49 U.S.C. §§ 1801
et seq.), and similar state and local laws.  “Contamination” means the
uncontained presence of Hazardous Substances at any property, or arising from
any property, which may require remediation or otherwise give rise to liability
under any applicable law.  “Hazardous Substances” means “hazardous substances”
or

 

21

--------------------------------------------------------------------------------


 

“pollutants or contaminants” as defined pursuant to CERCLA, “regulated
substances” within the meaning of Subtitle I of the Resource Conservation and
Liability Act, as amended, hazardous substances as defined under any applicable
state or local Environmental and Safety Laws, petroleum or petroleum products,
asbestos, polychlorinated biphenyls, and any other toxic, hazardous, or
radioactive substance, material, contaminant, irritant, pollutant or waste.

 

4.11                        Litigation

 

Except as Disclosed, no claim, action, suit, proceeding or investigation in
relation to the Business Product Lines has been brought before any court,
tribunal or governmental, administrative or regulatory agency, or before any
arbitrator since January 1, 2010 nor, to the knowledge of the Seller, has any
such action been threatened.  To the knowledge of the Seller, no Person seeks to
restrain, enjoin or otherwise prevent the consummation of the transactions
contemplated by this Agreement.  None of the Transferred Assets are subject to
any order, judgment, injunction, decree, determination or award of any
governmental authority.

 

4.12                        Customers

 

The Disclosure Letter includes a list of (a) each customer of each Business
Product Line at any time during the twelve (12) month period ending on
September 30, 2014 and (b) the amount of consideration paid by each such
customer during such period.  Except as Disclosed, since September 30, 2014, the
Seller has not received any written notification from any such customer stating
that any such customer will discontinue its commercial relationship with the
Business Product Lines.

 

4.13                        Benefit Plans and Employment Arrangements

 

(a)                                 The Disclosure Letter set forth a true and
correct list of (i) the name, title, current base salary rate, target bonus
amount, severance benefits and annual vacation entitlement for each employee of
the Microspheres Product Line on the Closing Date (the “Employees”); (ii) each
collective bargaining, union or other employee organization agreement relating
to the Microspheres Product Line; (iii) each employment, advisory or consulting
agreement relating to the Microspheres Product Line; (iv) each employee
confidentiality or other agreement protecting proprietary processes, formulae or
information relating to the Microspheres Product Line; and (v) each Plan.  The
Disclosure Letter identifies which Plans, if any, are (i) defined benefit
pension plans intended to be qualified under Section 401(a) of the Code,
(ii) defined contribution plans intended to be qualified under Section 401(a) of
the Code, or (iii) Multiemployer Plans.

 

(b)                                 With respect to each Plan, the Seller has
delivered to the Buyer true, correct and complete copies of all current written
documents setting forth the terms and conditions of such Plan (or a written
summary of such terms in the case of an unwritten Plan).

 

(c)                                  Except as Disclosed, the Seller has no
unfulfilled obligation to contribute to any Multiemployer Plan or collectively
bargained welfare plan that covers or covered

 

22

--------------------------------------------------------------------------------


 

                                                employees of the Microspheres
Product Line.  Neither the Seller nor any ERISA Affiliate has incurred any
liability which arises from either a complete or partial withdrawal (as defined
in Section 4203 or 4205 of ERISA, respectively) from any Multiemployer Plan that
covers or covered employees of the Microspheres Product Line that has not been
discharged.

 

(d)                                 Except as Disclosed, neither the Seller nor
any ERISA Affiliate maintains or contributes to, or has ever maintained or had
an obligation to contribute to, a Plan subject to Title IV of ERISA or to the
minimum funding requirements or standards of Section 412 of the Code or
Section 302 of ERISA that covers or covered employees of the Microspheres
Product Line.  To the knowledge of the Seller, there does not exist any
condition, there has not occurred any event, and there has not been any
omission, with respect to the sponsorship, funding or administration of any Plan
that covers or covered employees of the Microspheres Product Line, which has or
could reasonably be expected to result in a Lien upon or claim with respect to
any of the Transferred Assets, or the Buyer’s being liable for any contribution,
withdrawal liability, benefit, claim, settlement, Tax, penalty or payment of any
nature.

 

(e)                                  The Seller has not carried on discussions
regarding organization with any labor union and there has not been any strike,
work stoppage, labor dispute or other labor trouble relating to the Employees,
and there are no significant threats of work stoppage or labor trouble by the
Employees.

 

(f)                                   The Seller has obtained a completed form
I-9 from each Employee, and to the Seller’s knowledge each Employee is
authorized to work in the United States.

 

As used herein, “ERISA” means the Employee Retirement Income Security Act of
1974, as amended.  “ERISA Affiliate” means an entity the employees of which are
treated as the employees of the Seller under Section 414(b), (c), (m) or (o) of
the Code. “Multiemployer Plan” means a “multiemployer plan” within the meaning
of Section 3(37)(A) of ERISA.  “Plan” means any welfare plan as defined by
Section 3(1) of ERISA, any pension plan as defined by Section 3(2) of ERISA, any
other retirement, severance, continuation pay, termination pay, bonus, stock
bonus, deferred compensation, insurance, vacation, personal leave, tuition
reimbursement, dependent care assistance, cafeteria plan or other plan, policy
or arrangement providing employee benefits (whether or not described in ERISA),
provided that for purposes of this Agreement, the term “Plan” shall only include
plans maintained by or sponsored by the Seller (or an ERISA Affiliate of the
Seller) with respect to the Microspheres Product Line or to which the Seller or
any ERISA Affiliate contributes or is obligated to contribute with respect to
the Employees.

 

4.14                        Know-How

 

(a)                                 Except as Disclosed, the Seller Group owns
all rights in and to the Licensed Know-How free and clear of any Liens (other
than Permitted Liens).  Except as Disclosed, the Seller Group has the right to
use the Licensed Know-How in the manner currently used in the Polyurethane
Intermediate Line, and following the

 

23

--------------------------------------------------------------------------------


 

                                                Closing Date the Buyer will have
the right to use the Licensed Know-How in the Polyurethane Intermediate Line in
the manner as set forth in the License Agreement, and the Buyer shall have such
rights without the payment of any royalty or similar payment to any third party
or the consent of any third party.  Except as Disclosed, the Seller Group has
not granted to any third party any license or other right to any of the Licensed
Know-How.  Except as Disclosed, (i) no claim is pending or, to the knowledge of
the Seller, threatened, alleging that the Seller’s use of the Licensed Know-How
in the Polyurethane Intermediate Line infringes, misappropriates, or otherwise
violates the rights of any Person and, (ii) the Licensed Know-How as practiced
by Seller in the Polyurethane Intermediate Line in the United States and Canada
prior to the Closing Date does not infringe, misappropriate or otherwise violate
any such rights.  To the knowledge of the Seller, except as Disclosed, no other
Person is infringing, misappropriating or otherwise violating the Seller’s
rights or the rights of any other member of the Seller Group in the Licensed
Know-How.

 

(b)                                 Except as Disclosed, the Seller Group owns
all rights in and to the Transferred Know-How free and clear of any Liens (other
than Permitted Liens).  Except as Disclosed, the Seller Group has the right to
use the Transferred Know-How in the manner currently used in the Microspheres
Product Line, and the Buyer shall have such rights without the payment of any
royalty or similar payment to any third party or the consent of any third
party.  Except as Disclosed, the Seller Group has not granted to any third party
any license or other right to any of the Transferred Know-How.  Except as
Disclosed, no claim is pending or, to the knowledge of the Seller, threatened,
alleging that the Seller’s use of the Transferred Know-How in the Business
Product Lines infringes, misappropriates, or otherwise violates the rights of
any Person and, to the knowledge of the Seller, such use does not infringe,
misappropriate or otherwise violate any such rights.  To the knowledge of the
Seller, except as Disclosed, no other Person is infringing, misappropriating or
otherwise violating the Seller’s rights or the rights of any other member of the
Seller Group in the Transferred Know-How.

 

(c)                                  The Licensed Know-How and Transferred
Know-How include all intellectual property and proprietary rights necessary to
carry on the Business Product Lines as currently conducted by the Seller.  The
Seller requires no rights under any patent, trade secret or other proprietary
information which the Seller does not have or does not have the lawful right to
use in order to conduct the Business Product Lines as currently conducted.  All
patents, copyrights (where such registration is permitted or required by
applicable law), trademarks, tradenames and service marks included in the
Licensed Know-How and Transferred Know-How are registered to or owned by or
licensed to the Seller, are valid and enforceable (or, in the case of any
unregistered or unpatented rights, may be freely used by the Seller) or pending
(in the case of patents), and all annuities, if any, are fully paid.

 

24

--------------------------------------------------------------------------------


 

4.15                        Transferred Trademark and Transferred Patent

 

The Seller Group owns all rights in and to the Transferred Trademark and
Transferred Patent (together, the “Registered Intellectual Property”) free and
clear of any Liens (other than Permitted Liens).  Except as Disclosed, the
Seller Group has not granted to any third party any license or other right to
any of the Registered Intellectual Property.  Except as Disclosed, no claim is
pending or, to the knowledge of the Seller, threatened, alleging that the
Seller’s use of the Registered Intellectual Property in the Business Product
Lines infringes, misappropriates, or otherwise violates the rights of any Person
and, to the knowledge of the Seller, such use does not infringe, misappropriate
or otherwise violate any such rights.  To the knowledge of the Seller, except as
Disclosed, no other Person is infringing, misappropriating or otherwise
violating the Seller’s rights or the rights of any other member of the Seller
Group in the Registered Intellectual Property.

 

4.16                        Sufficiency of Transferred Assets and Licensed
Know-How

 

Except for (a) the Buyer’s replacement of the services and resources provided by
the Seller under the Microspheres Services Agreement and Polyurethane Services
Agreement (including without limitation the procurement of raw materials and
finished goods manufactured or otherwise supplied by third parties), (b) the
Buyer’s provision of its own functional, administrative and production support
resources typical and customary of organizations engaged in the Buyer’s industry
and used by the Seller as of the Effective Time, including but not limited to
legal, tax, treasury, human resources, and other typical corporate support
services, (c) the provision of shared space under the Lease Agreement,
(d) services of any employee, other than the Transferred Employees, and
(e) (i) rights in any Contract, other than the Transferred Contracts, (ii) the
Excluded Trademarks, (iii) the assets listed in Sections 1.2(r) and (s), and
(iv) the assets listed on Schedule 1.2(v), the Transferred Assets, together with
the Licensed Know-How, include substantially all the assets necessary to permit
the Buyer to manufacture, use, market, promote and sell the Products in the
Business Product Lines in substantially the same manner as conducted by the
Seller as of the Effective Time.

 

4.17                        Inventory

 

The Transferred Inventory consists of items which are merchantable and fit for
the purposes for which they are intended in connection with the Business Product
Lines.  The Transferred Inventory is carried in the books and records of the
Seller at an amount that is equal to the lower of its cost or its current fair
market value and is saleable at prices at least equal to the value thereof in
the books and records of the Seller.

 

4.18                        Warranties; Product Liability

 

(a)                                 All goods and products manufactured by
Seller in the Business Product Lines were manufactured in compliance with all
contractual requirements, all applicable federal and state laws, rules and
regulations in all material respects.  Except as disclosed, there is not
presently any action, suit, proceeding, claim or

 

25

--------------------------------------------------------------------------------


 

                                                investigation pending or, to
Seller’s knowledge, threatened against Seller for product liabilities or
otherwise relating to the safety or fitness or quality of the goods or products
manufactured or repaired by Seller in the Business Product Lines.

 

(b)                                 Since January 1, 2010, the Seller has not
had any material claims of liability arising from or relating to the safety or
fitness or quality of any of the products manufactured by Seller in the Business
Product Lines or material warranty claims with respect to the Business Product
Lines.

 

4.19                        Brokers and Finders

 

Except as Disclosed, the Seller has not incurred any liability for finder’s or
similar fees to any finders, brokers, agents or others in connection with the
transactions contemplated by this Agreement.

 

4.20                        No Other Representations and Warranties

 

EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES OF THE SELLER CONTAINED IN THIS
AGREEMENT, ALL WARRANTIES AND REPRESENTATIONS ON THE PART OF THE SELLER, WHETHER
EXPRESS OR IMPLIED, STATUTORY OR OTHERWISE ARE, TO THE EXTENT PERMITTED BY LAW,
HEREBY EXPRESSLY EXCLUDED AND DISCLAIMED.

 

ARTICLE 5

 

REPRESENTATIONS AND WARRANTIES OF THE BUYER

 

The Buyer hereby represents and warrants to the Seller that the statements made
in this Article 5 are true and correct on the date of this Agreement and as of
the Closing Date subject to the other terms and conditions of this Agreement.

 

5.1                               Organization; Qualification

 

The Buyer is a corporation duly organized, validly existing and in good standing
under the laws of the Commonwealth of Massachusetts, and the Buyer has all
requisite corporate power and authority to own its properties and assets and to
conduct its businesses as now conducted.  The Buyer is duly qualified to do
business as a foreign corporation in all jurisdictions in which the character of
the properties owned or leased by it or the nature of the businesses conducted
by it makes such qualification necessary, except where the failure to so qualify
would not reasonably be expected to have a Material Adverse Effect.

 

5.2                               Authorization and Validity

 

The Buyer has all requisite corporate power and authority to enter into this
Agreement and each of the Ancillary Documents to which it is a party and to
carry out its obligations hereunder and thereunder.  The execution and delivery
by the Buyer of this Agreement

 

26

--------------------------------------------------------------------------------


 

and the Ancillary Documents to which the Buyer is a party and the performance of
its obligations hereunder and thereunder have been duly authorized by all
necessary corporate action by the Board of Directors of the Buyer, and no other
corporate proceeding on the part of the Buyer is necessary to authorize such
execution, delivery and performance.  This Agreement has been, and as of the
Closing Date each Ancillary Document to which the Buyer is a party will be, duly
executed by the Buyer and constitutes, or as of the Closing Date will
constitute, the valid and binding obligation of the Buyer, enforceable against
it in accordance with its terms, except as such enforceability may be limited or
affected by applicable bankruptcy, insolvency, moratorium, reorganization or
other Laws of general application relating to or affecting creditors’ rights
generally.

 

5.3                               No Conflicts or Violations; No Consents or
Approvals Required

 

(a)                                 The execution, delivery and performance by
the Buyer of this Agreement and of the Ancillary Documents to which it is a
party (i) do not and will not violate or conflict with any provision of the
Articles of Incorporation or By-laws (or equivalent constituent documents) of
the Buyer, (ii) do not and will not violate any provision of Law or any order,
judgment or decree of any court or other governmental or regulatory authority
and (iii) do not and will not violate or result in a breach of or constitute
(with due notice or lapse of time or both) a default under any Contract to which
the Buyer is a party or by which it is bound or to which its properties or
assets is subject except, in the case of the matters described in foregoing
clauses (ii) and (iii), for such violations, breaches or defaults that,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect.

 

(b)                                 Other than Required Contract Consents (to
the extent of the obligation of the Buyer under Section 1.5(b) to cooperate with
the Seller in using reasonable endeavors to obtain the same), no notice,
declaration, report or other filing or registration with, and no waiver,
consent, approval or authorization of, any governmental or regulatory authority
or any other Person is required to be made or obtained by the Buyer in
connection with the execution and delivery by the Buyer of this Agreement or any
Ancillary Document or the consummation by the Buyer of the transactions
contemplated hereby and thereby, except where the failure to do so would not
prevent the Buyer from performing any of its material obligations under this
Agreement and the Ancillary Documents.

 

5.4                               Brokers and Finders

 

Except as Disclosed, the Buyer and its Affiliates have not incurred any
liability for finder’s or similar fees to any finders, brokers, agents or others
in connection with the transactions contemplated by this Agreement.

 

27

--------------------------------------------------------------------------------


 

5.5                               Due Diligence Investigation

 

The Buyer has had the opportunity to review the due diligence materials supplied
or made available by the Seller, has made its own inquiry and investigation into
the Seller, the Business Product Lines, the Transferred Assets and the Assumed
Liabilities and has formed an independent judgment based thereon.  The Buyer
acknowledges that no representations or warranties have been given or made by or
on behalf of the Seller in relation to such matters other than those expressly
set out in this Agreement, the Ancillary Agreements or the Disclosure Letter.

 

5.6                               Financial Wherewithal

 

The Buyer has in place, or prior to the Closing Date will have in place, the
necessary financial resources to pay to the Seller the Closing Date Payment at
Closing and the Purchase Price in accordance with the terms of this Agreement
and to otherwise fulfill its obligations under this Agreement and each of the
Ancillary Documents to which it is a party.

 

ARTICLE 6

 

COVENANTS

 

6.1                               Covenants of the Seller

 

(a)                                 Conduct of Business

 

Between the date of this Agreement and the Closing Date (or the effective date
of any earlier termination of this Agreement pursuant to Section 11.5), the
Seller shall continue to operate the Business Product Lines in the ordinary
course consistent with past practice.  Without limiting the generality of the
foregoing, the Seller will not, without the prior written consent of the Buyer
(which consent will not be unreasonably withheld or delayed):

 

(i)                                     sell, transfer or dispose of any
Transferred Assets, except for dispositions and consumption of inventory or
consumption of supplies and other personal property in the ordinary course of
business consistent with past practice;

 

(ii)                                  create or knowingly permit to be created
any Lien on any of the Transferred Assets other than (w) Permitted Liens,
(x) Liens that will be released at or prior to the Closing Date, (y) Liens as
may arise in the ordinary course of business consistent with past practice, and
(z) Liens otherwise created by operation of Law;

 

(iii)                               incur any material obligation or liability
relating to the operation of the Business Product Lines except in the ordinary
course of business consistent with past practice;

 

28

--------------------------------------------------------------------------------


 

(iv)                              fail to pay or satisfy by its due date for
payment or performance any obligation or liability arising from the operation of
the Business Product Lines, other than liabilities being contested in good faith
and for which adequate reserves have been provided;

 

(v)                                 make any capital expenditure directly in
relation to the Business Product Lines in excess of Twenty-Five Thousand US
Dollars ($25,000);

 

(vi)                              except as permitted by this Section 6.1(a),
knowingly take any action which would cause it to be in breach in any material
respect of any of its representations, warranties, covenants or agreements
contained in this Agreement; or

 

(vii)                           enter into any binding commitment to do any of
the foregoing.

 

(b)                                 Consents and Approvals

 

Between the date of this Agreement and the Closing Date (or the effective date
of any earlier termination of this Agreement pursuant to Section 11.5), and
thereafter in accordance with this Agreement  and the Ancillary Documents, the
Seller shall use commercially reasonable efforts (in cooperation with the Buyer
where contemplated by this Agreement) to obtain Required Contract Consents and
other consents and approvals of third parties in accordance with Section 1.5,
and shall execute and deliver all notices of assignment to third parties as are
reasonably requested by the Buyer.

 

(c)                                  Access and Notice of Certain Events

 

The Seller shall promptly notify the Buyer in writing of:

 

(i)                                     any written communication from any
Person alleging that the consent of such Person is or may be required in
connection with the transactions contemplated by this Agreement;

 

(ii)                                  any written communication from any
governmental or regulatory agency or authority in connection with the
transactions contemplated by this Agreement;

 

(iii)                               any actions, suits, charges, complaints,
claims, investigations or proceedings commenced or, to the Seller’s knowledge,
threatened, to restrain, prohibit or otherwise challenge the legality of any
transaction contemplated by this Agreement; and

 

(iv)                              any developments pertaining to the Business
Product Lines that would reasonably be expected to result in a Material Adverse
Effect.

 

29

--------------------------------------------------------------------------------


 

(d)                                 Access to Offices, Officers,
Accountants, Etc.

 

The Seller will afford to, and will cause its Affiliates to afford to, the
officers and authorized representatives of the Buyer (including without
limitation, attorneys, accountants, surveyors, building inspectors, engineers,
environmental consultants, insurance brokers, financial advisors and bankers,
subject to confirmation of confidentiality obligations and reasonable assurances
as to insurance coverage) reasonable access to the offices, properties, books
and records of the Business Product Lines, and to the accountants and other
representatives of the Seller and its Affiliates in order to enable the Buyer to
collect relevant information to consummate the transactions contemplated hereby,
and will furnish the Buyer with such additional financial and operating data and
other information as to the Business Product Lines and Transferred Assets as the
Buyer may from time to time reasonably request.

 

6.2                               Covenants of the Buyer

 

(a)                                 Actions

 

Between the date of this Agreement and the Closing Date (or the effective date
of any earlier termination of this Agreement pursuant to Section 11.5), the
Buyer shall not knowingly take any action which would cause it to be in breach
in any material respect of any of its representations, warranties, covenants or
agreements contained in this Agreement.

 

(b)                                 Consents and Approvals

 

Between the date of this Agreement and the Closing Date (or the effective date
of any earlier termination of this Agreement pursuant to Section 11.5), and
thereafter in accordance with this Agreement and the Ancillary Documents, the
Buyer shall use commercially reasonable efforts (in cooperation with the Seller
where contemplated by this Agreement) to obtain Required Contract Consents and
other consents and approvals of third parties in accordance with Section 1.5.

 

(c)                                  Notice of Certain Events

 

Between the date of this Agreement and the Closing Date (or the effective date
of any earlier termination of this Agreement pursuant to Section 11.5), the
Buyer shall promptly notify the Seller in writing of:

 

(i)                                     any written communication from any
Person alleging that the consent of such Person is or may be required in
connection with the transactions contemplated by this Agreement;

 

(ii)                                  any written communication from any
governmental or regulatory agency or authority in connection with the
transactions contemplated by this Agreement; and

 

(iii)                               any actions, suits, charges, complaints,
claims, investigations or proceedings commenced or, to the Buyer’s knowledge,
threatened, to

 

30

--------------------------------------------------------------------------------


 

                                                restrain, prohibit or otherwise
challenge the legality of any transaction contemplated by this Agreement.

 

ARTICLE 7

 

CONDITIONS TO CLOSING

 

7.1                               Conditions to the Buyer’s Obligation to Close

 

The obligations of the Buyer to purchase the Transferred Assets, assume the
Assumed Liabilities and otherwise consummate the transactions contemplated by
this Agreement at the Closing shall be subject to the satisfaction (or waiver by
the Buyer) at or before the Closing of the following conditions:

 

(a)                                 no Law shall have been enacted, entered,
promulgated or enforced by any court of competent jurisdiction or any
governmental or regulatory authority or instrumentality that prohibits the
consummation of the transactions contemplated hereby on the Closing Date, and no
action or proceeding shall be pending that is brought by any governmental or
regulatory authority or instrumentality seeking to recover any damages or obtain
other relief as a result of the consummation of such transactions;

 

(b)                                 the Seller shall have performed in all
material respects the obligations required under this Agreement to be performed
by it on or before the Closing Date, and the Buyer shall have received a
certificate dated the Closing Date and signed by the President or any Vice
President of the Seller to such effect;

 

(c)                                  the representations and warranties made by
the Seller contained in Article 4 shall be true and correct in all material
respects (and in all respects in the case of each representation and warranty
that is qualified as to materiality) when made on the date of this Agreement and
on and as of the Closing Date, except (i) that any representation or warranty
that by its terms is stated to be true as of a particular date need be true and
correct only as of such date and (ii) to the extent of any inaccuracies
(y) which are capable of remedy and have been remedied by the Seller at or prior
to the Closing or (z) which result from changes and occurrences (which shall not
include a breach by the Seller of a covenant, agreement or obligation under this
Agreement) arising in the ordinary course of the Business Product Lines after
the date of this Agreement that have not had, and would not reasonably be
expected to have, a Material Adverse Effect, and the Buyer shall have received a
certificate dated the Closing Date and signed by the President or any Vice
President of the Seller to such effect;

 

(d)                                 there shall not have occurred a Material
Adverse Effect during the period from the date of this Agreement to the Closing
Date;

 

(e)                                  Buyer shall have completed customer calls
or visits with three (3) of the top five (5) customer(s) of each Business
Product Line listed on Schedule 7.1(e) hereto, at a time to be reasonably agreed
upon by the parties, and based upon such

 

31

--------------------------------------------------------------------------------

 


 

discussions the Buyer shall be satisfied in its sole reasonable discretion that
none of such customers intends to cease or materially reduce its purchase of
Products from the applicable Business Product Line during the twelve (12) month
period following the Closing.

 

(f)                                   the Seller shall have delivered to the
Buyer the Ancillary Documents in accordance with Section 3.2, together with
financing statement releases or termination statements with respect to any Liens
on the Transferred Assets, other than Permitted Liens;

 

(g)                                 except to the extent waived by the Buyer,
the Seller shall have obtained the consents and approvals of all Persons and all
governmental authorities set forth on Schedule 7.1(g) required for the
transactions contemplated hereby; and

 

(h)                                 the Seller shall have delivered physical
possession of all Transferred Equipment, Transferred Inventory, technical
information and tangible Transferred Assets and any tangible evidence of all
Transferred Know-How to the Buyer.

 

7.2                               Conditions to the Seller’s Obligation to Close

 

The obligations of the Seller to sell, convey, transfer and assign the
Transferred Assets and otherwise consummate the transactions contemplated by
this Agreement at the Closing shall be subject to the satisfaction (or waiver by
the Seller) at or before the Closing of the following conditions:

 

(a)                                 no Law shall have been enacted, entered,
promulgated or enforced by any court of competent jurisdiction or any
governmental or regulatory authority or instrumentality that prohibits the
consummation of the transactions contemplated hereby on the Closing Date, and no
action or proceeding shall be pending that is brought by any governmental or
regulatory authority or instrumentality seeking to recover any damages or obtain
other relief as a result of the consummation of such transactions;

 

(b)                                 the Buyer shall have performed in all
material respects the obligations required under this Agreement to be performed
by it on or before the Closing Date, and the Seller shall have received a
certificate dated the Closing Date and signed by the President or any Vice
President of the Buyer to such effect;

 

(c)                                  the representations and warranties made by
the Buyer contained in Article 5 shall be true and correct in all material
respects (and in all respects in the case of any representation and warranty
that is qualified as to materiality) when made on the date of this Agreement and
on and as of the Closing Date, except (i) that any representation or warranty
that by its terms is stated to be true as of a particular date need be true and
correct only as of such date and (ii) to the extent of any inaccuracies which
(y) are capable of remedy and have been remedied by the Buyer at or prior to the
Closing or (z) result from changes and occurrences (which shall not include a
breach by the Buyer of a covenant, agreement or obligation under this Agreement)
arising in the ordinary course of business after the date of

 

32

--------------------------------------------------------------------------------


 

                                                this Agreement that have not
had, and would not reasonably be expected to have, a Material Adverse Effect,
and the Seller shall have received a certificate dated the Closing Date and
signed by the President or any Vice President of the Buyer to such effect; and

 

(d)                                 the Buyer shall have paid the Closing Date
Payment to the Seller in accordance with Section 2.1 and shall have delivered to
the Seller the Ancillary Documents to be delivered by it in accordance with
Section 3.3.

 

ARTICLE 8

 

EMPLOYEES

 

8.1                               Employment

 

(a)                                 Offers of Employment

 

Effective as of the Closing Date, the Buyer shall offer employment on the terms
set forth in this Agreement to all Employees employed by the Seller on the
Closing Date, including all such Employees who are absent from work on the
Closing Date for any authorized reason, such as leave of absence, vacation,
bereavement leave, maternity leave, paternity leave, Family and Medical Leave
Act leave, jury duty, sickness or injury, disability, military service protected
under the United States’ Uniformed Services Employment and Reemployment Rights
Act, workers’ compensation or any other authorized leave of absence (“Inactive
Employees”); provided that such offers to Inactive Employees shall be subject to
the condition that any such Inactive Employee returns to work with the Buyer
within the time permitted by the relevant benefit plan, policy, agreement or Law
governing the terms and conditions of such absence.  Inactive Employees as of
the date of this Agreement are listed on Schedule 8.1(a).  As between the Seller
and the Buyer, an Employee will be deemed to have accepted the Buyer’s offer of
employment unless (i) he or she notifies either the Buyer or the Seller prior to
the Closing that he or she has rejected such offer of employment, or (ii) if the
Buyer has failed to make such an offer as required by this Section 8.1(a),
Employees who accept or are deemed to have accepted the Buyer’s offer of
employment are referred to herein as “Transferred Employees”.  Each Transferred
Employee will be terminated by the Seller as of the Closing Date.

 

(b)                                 Terms of Employment of Transferred Employees

 

For a period of twelve (12) months following the Closing Date, the Buyer shall
provide each Transferred Employee terms and conditions of employment that are
similar in the aggregate than the terms and conditions provided to the
Transferred Employees by the Seller on the Closing Date, including but not
limited to, salary and incentive compensation, life insurance, accidental death
and dismemberment insurance, workers’ compensation, disability plans, retirement
and savings plans, and vacation; provided, however, that Buyer shall provide to
each of the

 

33

--------------------------------------------------------------------------------


 

Transferred Employees a health care plan and a dental plan each of similar plan
design as that offered by Seller, with such plans being provided by Buyer
through United Healthcare and Altus respectively, as well as a vision care plan 
of similar plan design as that offered by Seller, by a vision care provider
chosen by Buyer, and provided further that for a period of twelve (12) months
following the Closing Date, base salary and annual bonus payment shall be
equivalent to what was available to such Transferred Employees immediately prior
to the Closing Date as listed in the Disclosure Letter.

 

(c)                                  Access to Employees

 

The Seller shall permit the Buyer to have reasonable access to discuss the
possibility of employment with current Employees.

 

8.2                               Employee Benefits for Transferred Employees

 

(a)                                 Service Credit

 

To the extent requested by the Buyer, the Seller will provide to the Buyer for
each Transferred Employee such employee’s credited years of service recognized
by the Seller as set forth in the Disclosure Letter.  In administering any
employee benefit plans for Transferred Employees after the Closing Date, the
Buyer shall recognize service completed by Transferred Employees while employed
by the Seller for purposes of determining eligibility for participation and
vesting in the Buyer’s benefit plans, but not for purposes of benefit accrual. 
Notwithstanding the preceding sentence, the Buyer shall recognize service
completed by Transferred Employees while employed by the Seller for purposes of
calculating any severance or vacation accrual benefits provided to Transferred
Employees after the Closing Date.

 

(b)                                 Defined Contribution Plans

 

The Seller’s obligation to make contributions to the Henkel of America
Investment Plan (the “Seller’s Savings Plan”) with respect to the Transferred
Employees shall cease as of the Closing Date.  The account balances of
Transferred Employees under the Seller’s Savings Plan as of the Closing Date
shall be fully vested.

 

(c)                                  Welfare Benefits

 

Effective at the Effective Time, the Buyer shall have in place or cause to be
established, at its own expense, benefit plans (the “Buyer Welfare Benefit
Plans”) including but not limited to, life insurance, accidental death and
dismemberment insurance, workers’ compensation, disability and other group
non-pension benefits for the Transferred Employees from and after the Closing
Date. Effective as of the Closing Date, the Transferred Employees shall cease to
participate in the Seller’s life insurance, accidental death and dismemberment
insurance, workers’ compensation, disability and other group non-pension benefit

 

34

--------------------------------------------------------------------------------


 

arrangements (collectively, the “Seller Welfare Benefit Plans”) and shall
commence participation in the Buyer Welfare Benefit Plans.  Effective as of the
first day of the first month following the Effective Time, the Transferred
Employees shall cease to participate in Seller’s health care, dental care, and
vision plans and shall commence participation in similar plans offered by Buyer
as required by this Agreement as part of the Buyer Welfare Benefit Plans. Buyer
shall reimburse Seller for all claims arising under Seller’s health care, dental
care, and vision plans with respect to the Transferred Employees arising from
occurrences following the Effective Time.  Benefits provided under the Buyer
Welfare Benefit Plans to Transferred Employees shall be similar in the aggregate
than those provided by the Seller under the Seller Welfare Benefit Plans as of
the Closing Date.  No waiting period or exclusion from coverage for any
pre-existing medical condition shall apply to any such Transferred Employee’s
participation in any employee benefit plan of the Buyer Welfare Benefit Plans
after the Closing Date (including group term life insurance but not including
optional universal group life insurance), except to the extent such restrictions
were imposed on a Transferred Employee by the Seller immediately prior to the
Closing Date.  The Buyer shall maintain a welfare benefit plan under Code
Section 125 of the Internal Revenue Code of 1986, as amended, which includes a
medical spending account component and a dependent care spending account
component.  All charges and expenses of each Transferred Employee and his or her
eligible dependents that were applied to the deductible and out-of-pocket
maximums under any Seller Welfare Benefit Plan during the plan year of the
Seller in which the Closing Date falls shall be credited toward any deductible
and out-of-pocket maximum applicable under any corresponding the Buyer Welfare
Benefit Plans in the plan year of the Buyer in which the Closing Date falls. 
The Seller shall retain responsibility under the Seller Welfare Benefit Plans
for all amounts payable by reason of claims incurred by the Transferred
Employees prior to the Closing Date, and the Buyer shall be responsible under
the Buyer Welfare Benefit Plans for all amounts payable by reason of claims
incurred by the Transferred Employees on or after the Closing Date.  For
purposes of this Section 8.2(c), a claim shall be deemed to have been incurred
on the date of the occurrence of (i) death or dismemberment in the case of
claims under life insurance and accidental death and dismemberment policies,
(ii) the date of the initial determination of disability in the case of claims
under disability policies, or (iii) the date on which the charge or expense
giving rise to such claim is incurred in the case of all other claims.

 

8.3                               Severance

 

For a period of twelve (12) months after the Closing Date, the Buyer shall
maintain a severance policy or plan for Transferred Employees that provides
terms and benefits that are no less favorable in the aggregate to the terms and
benefits provided under the Henkel of America, Inc. Severance Pay Plan (as
Amended and Restated Effective July, 2011) (the “Seller Severance Plan”). 
During  such twelve (12) month period, the Buyer shall be responsible for
severance benefits payable to the Transferred Employees as would have been
required under the Seller Severance Plan; provided, that if a Transferred
Employee is terminated during such twelve (12) month period following the
Closing

 

35

--------------------------------------------------------------------------------


 

under circumstances that would have required severance under the Seller
Severance Plan, then Seller shall reimburse the Buyer for severance paid to such
Transferred Employee in excess of an amount equal to one-week’s pay per year of
service (the “1W/Y Severance Amount”), not to exceed an amount equal to the 1W/Y
Severance Amount for such Transferred Employee.  The Buyer shall indemnify and
hold the Seller harmless against any other claims resulting from the manner in
which the Buyer effects the termination at Closing or thereafter (including a
termination not in compliance with employment Laws) of any Transferred Employee
except to the extent such other claims arose out of actions taken by the Seller
prior to Closing.

 

8.4                               Bonus Plans; Accrued Vacation

 

Except as otherwise stated herein, the Seller shall, following the Closing Date,
pay the Seller’s obligations and liabilities to the Transferred Employees, and
indemnify and hold the Buyer harmless, with respect to employee bonuses and
incentives accrued prior to the Closing Date (but only if required under the
terms of the applicable plans, policies or other written agreement).  The Buyer
shall pay when due all payments to the Transferred Employees with respect to any
bonus or incentive plan established by the Buyer and for which such Transferred
Employees are eligible on and after the Closing Date.  The Seller shall refund
to the Transferred Employees all amounts paid by such employees under the
Seller’s vacation buy/sell program that have not been used as of the Closing
Date.  The Seller shall pay to the Transferred Employees all accrued, unused
vacation as of the Closing Date.

 

8.5                               COBRA

 

The Buyer, at no expense to the Seller, shall provide the benefits, if any,
required from and after the Closing Date pursuant to Section 4980B of the Code
or Part 6 of Title I of ERISA for any Transferred Employee with respect to whom
a qualifying event under Code Section 4980B occurs on or after the Closing Date.

 

8.6                               No Third-Party Beneficiaries

 

No provision of this Agreement shall create any third party beneficiary rights
in any Employee, any beneficiary or dependents thereof, or any collective
bargaining representative thereof, with respect to the compensation, terms and
conditions of employment and benefits that may be provided to any Transferred
Employee by the Buyer or under any benefit plan which the Buyer or its
Affiliates may maintain.

 

ARTICLE 9

 

INDEMNIFICATION

 

9.1                               Indemnification by the Seller

 

Subject to the limitations and other terms and provisions set forth in this
Article 9, the Seller shall indemnify, defend and hold harmless the Buyer and
its Affiliates, officers, directors, employees and agents (the “Buyer
Indemnitees”) from and against any and all

 

36

--------------------------------------------------------------------------------


 

claims, losses, damages, liabilities, deficiencies, fines, judgments,
obligations, costs and expenses, including without limitation reasonable legal
fees and court costs and costs and expenses of investigation (collectively,
“Losses”) incurred by a Buyer Indemnitee arising out of or resulting from any of
the following:

 

(a)                                 the failure of the Seller to pay or
otherwise discharge any of the Retained Liabilities, including, without
limitation, any Taxes imposed on Seller for all periods prior to the Closing
Date, or in any way related to Excluded Assets;

 

(b)                                 the breach or non-fulfillment of any
agreement, covenant, liability or obligation of the Seller hereunder or under
any Ancillary Document;

 

(c)                                  the failure of any representation or
warranty made by the Seller in this Agreement to be true and correct as of the
Closing Date; and

 

(d)                                 the failure of the Seller to manage
particulate matter, contamination, pollutants, constituents, dust, irritants or
other circumstances concerning indoor or outdoor air conditions that may
constitute a threat to or endangerment of human health or safety.

 

9.2                               Indemnification by the Buyer

 

Subject to the limitations and other terms and provisions set forth in this
Article 9, the Buyer shall indemnify, defend and hold harmless the Seller and
its Affiliates, officers, directors and employees (“Seller Indemnitees”) from
and against any and all Losses incurred by a Seller Indemnitee arising out of or
resulting from any of the following:

 

(a)                                 the failure of the Buyer to pay or otherwise
discharge any of the Assumed Liabilities;

 

(b)                                 the breach or non-fulfillment of any
agreement, covenant, liability or obligation of the Buyer hereunder or under any
Ancillary Document; and

 

(c)                                  the failure of any representation or
warranty made by the Buyer in this Agreement to be true and correct as of the
Closing Date.

 

9.3                               Mitigation

 

Each party shall take all reasonable steps to avoid or mitigate any Loss which
might otherwise give rise to a claim against the other party under this
Article 9 to the extent required by law.

 

9.4                               Notice of Claim; No Punitive or Remote Damages

 

(a)                                 Notice of Claim; Indemnification Procedures

 

The Indemnified Party shall promptly notify the Indemnifying Party in writing in
reasonable detail of any claim, demand, action or proceeding for which

 

37

--------------------------------------------------------------------------------


 

indemnification will be sought under this Article 9, including the nature of the
misrepresentation, breach of covenant or claim to which each item of Loss is
related and, if then ascertainable, the computation of the amount to which the
Indemnified Party claims to be entitled hereunder.  If such claim, demand,
action or proceeding is a third party claim, demand, action or proceeding (a
“Third Party Claim”), the Indemnifying Party will have the right at its expense
to assume the defense thereof using counsel reasonably acceptable to the
Indemnified Party.  The Indemnified Party shall have the right to participate,
at its own expense, with respect to any such Third Party Claim.  In connection
with any such Third Party Claim, the parties shall cooperate with each other and
provide each other with reasonable access to relevant books and records in their
possession.  No such Third Party Claim shall be settled without the prior
written consent of the indemnified party which consent shall not be unreasonably
withheld, delayed or conditioned.  Notwithstanding the foregoing, if the
Indemnified Party determines in good faith that the Indemnified Party may have
available to it one or more material defenses or counterclaims that are
conflicting with one or more of those which may be available to, or asserted by
the Indemnifying Party in respect of such Third Party Claim, the Indemnified
Party shall have the right to take over and assume control of, participate in
the defense, settlement, negotiations or litigation relating to such claim at
its own expense.  No Third Party Claim shall be settled without the prior
written consent of the Indemnifying Party which consent shall not be
unreasonably withheld, delayed or conditioned (provided, however, that if the
Indemnified Party fails to either (i) consent to a settlement or (ii) respond in
writing setting forth the reasonable basis for the failure to give such consent
within the time period provided in the settlement offer, the Indemnifying Party
shall have the right to pay the amount of such settlement to the Indemnified
Party, in which event the Indemnifying Party shall be relieved of any further
liability or obligation arising out of such Third Party Claim and the
Indemnified Party shall be entitled to proceed with the defense of such Third
Party Claim).  The party controlling the defense of any Third Party Claim shall
not consent to entry of any judgment or enter into any settlement that provides
for injunctive or other monetary relief affecting the other party or that does
not include as a term thereof the giving by each claimant to the other parties a
complete release from all liabilities with respect to such claim or litigation.

 

(b)                                 No Punitive or Remote Damages

 

The Indemnified Party shall not be entitled to recover from an Indemnifying
Party as Losses for which indemnification is provided under this Agreement any
amounts in excess of actual direct Losses, court costs and reasonable attorneys’
fees, and the parties expressly waive the right to recover punitive damages or
for Losses that are remote or speculative (“Remote Damages”), other than such
Remote Damages as may be awarded to a third party under a Third Party Claim.

 

38

--------------------------------------------------------------------------------


 

9.5                               Limitations on Indemnification

 

Notwithstanding Sections 9.1 and 9.2 and without any limitation of Sections 9.3
and 9.4:

 

(a)                                 all representations and warranties and
agreements made by the parties in this Agreement shall survive the Closing
hereunder; provided that the Seller shall not be responsible for any
indemnifiable Losses suffered by any Buyer Indemnitee arising out of breaches of
the representations and warranties of the Seller contained in this Agreement
unless a claim therefor is asserted in writing by such Buyer Indemnitee on or
prior to the date that is eighteen months after the Closing Date, except with
respect to a breach of the representations and warranties under Sections
4.1-4.3(a), 4.5, 4.7 and 4.13(c) and (d) (the “Specified Representations”), or
under Section 4.10, as to which the only limitations shall be those provided by
any applicable statutes of limitation.

 

(b)                                 The Seller shall not be liable for any
Losses suffered by the Buyer or any Buyer Indemnitee arising out of breaches of
the representations and warranties of the Seller contained herein:

 

(i)                                     unless, the aggregate amount of such
Losses (except with respect to Specified Representations and the representations
in Section 4.10) exceeds $247,500 in which event Seller shall be liable for all
such Losses beginning with the first dollar;

 

(ii)                                  to the extent such Losses have otherwise
been recovered by the Buyer;

 

(iii)                               to the extent that the claim that is the
basis for such Losses would not have arisen but for the passing of, or a change
in, any Law after the Closing Date;

 

(iv)                              to the extent that the claim that is the basis
for such Losses would not have arisen but for any change in any accounting or
taxation policies of the Buyer after the Closing Date;

 

(v)                                 except with respect to Specified
Representations, to the extent that the claim that is the basis for such Losses
would have not arisen but for any act carried out by the Seller at the express
request of the Buyer; or

 

(vi)                              except with respect to Specified
Representations or for fraud or willful misconduct, in excess of $5,000,000.

 

(c)                                  The foregoing limitations shall not
restrict or otherwise limit the Buyer’s rights to claims for indemnification
against the Seller under Section 9.1(a) based on Retained Liabilities.

 

(d)                                 The Buyer acknowledges and agrees that in
the event it is entitled to indemnification from Seller hereunder, it shall
recover its Losses from the

 

39

--------------------------------------------------------------------------------


 

                                                amounts held in escrow
maintained pursuant to the Escrow Agreement before the Buyer shall be entitled
to recover amounts directly from Seller.

 

9.6                               Tax Treatment of Indemnification Payments

 

Except as otherwise required by Law, the parties shall treat any indemnification
payment made hereunder as an adjustment to the Purchase Price for Tax purposes.

 

9.7                               Exclusive Remedy

 

Except for such equitable remedies as may be available to enforce any of the
provisions of this Agreement or any Ancillary Document, the remedies provided in
this Article 9 shall be exclusive with respect to matters arising under or
relating to this Agreement or any Ancillary Document, of any kind or nature, and
shall preclude assertion by the Indemnified Party of any other rights or the
seeking of any and all other remedies against the Indemnifying Party arising out
of or relating to this Agreement or any Ancillary Document; provided that
nothing in Agreement shall limit or exclude any liability for fraud.

 

9.8                               Treatment of Materiality

 

For purposes of Article 9, in determining the amount of Losses related to a
breach of a representation and warranty (but not, for the purposes of clarity,
in determining whether or not a breach of a representation and warranty has
occurred), such representation and warranty shall be read without regard to any
materiality or Material Adverse Effect type qualifier contained therein.

 

ARTICLE 10

 

ADDITIONAL AGREEMENTS

 

10.1                        Covenant Not to Compete; Non-Solicitation.

 

(a)                                 Non-Competition

 

The Seller acknowledges that an important part of the benefit that the Buyer
will receive in connection with this Agreement is the ability to carry on the
Business Product Lines free from competition by the Seller and its Common
Controlled Affiliates for a certain period of time.  In order that the Buyer may
enjoy such benefits, the Seller agrees that for a period of five (5) years from
and after the Closing Date (the “Restricted Period”), the Seller and its Common
Controlled Affiliates will not, except as stated in this Section 10.1(a),
(i) manufacture, market or sell anywhere in the world, directly or indirectly,
any products that compete with the Microspheres Products or (ii) manufacture,
market or sell anywhere in the United States or Canada, directly or indirectly,
any non-adhesive products that compete as industrial chemical Intermediates with
the Polyurethane Intermediates or (iii) manufacture, market or sell anywhere in
the United States or Canada, directly or indirectly, formulated products that
(x) substitute or compete with

 

40

--------------------------------------------------------------------------------


 

Polyurethane Intermediates anywhere in the United States or Canada or
(y) disrupt the demand for Polyurethane Intermediates of any persons who were
customers of the Polyurethane Intermediate Line in the United States and Canada
that are identified on Schedule A; provided, however, that the Seller and its
Common Controlled Affiliates (A) may own as an investment, directly or
indirectly, securities of any corporation or other entity which are publicly
traded if the Seller and its Common Controlled Affiliates do not, directly or
indirectly, beneficially own three percent (3%) or more of the outstanding
shares of such entity; (B) shall have the ability to perform their respective
obligations to the Buyer under any of the Ancillary Documents, including the
Supply and Services Agreements, (C) shall have the right to market and sell
products that use or otherwise incorporate microspheres (including microspheres
that have been coated or otherwise treated), (D) shall have the right to sell
microspheres to the customers and for the applications set forth on Exhibit I,
(E) shall have the right to acquire, produce or manufacture chemical
Intermediates, including the Polyurethane Intermediates, solely for their own
use, including without limitation incorporating such products in products
manufactured, marketed and sold by Seller and its Common Controlled Affiliates
outside of the Polyurethane Intermediates Line, and (F) shall have the ability
to engage in any acquisition of any Person or all or substantially all of a
business enterprise (in each case, the “Target”) that includes, as an ancillary
business, a business that manufactures, markets or sells products that compete
with the Microspheres Products throughout the world or with the Polyurethane
Intermediates in North America (a “Competing Business”), provided that such
Competing Business generated no more than the lesser of (1) two million dollars
($2,000,000.00) in aggregate gross sales or (2) ten percent (10%) of its average
annual total gross sales, in each case  during its most recent three completed
financial years ended prior to such acquisition.  In the event that the Seller
consummates the acquisition of a Competing Business during the Restricted Period
which exceeds the lesser of the immediately preceding amounts, the Seller and
its Common Controlled Affiliates shall within sixty (60) days of the completion
of the acquisition, notify the Buyer in writing of such acquisition and offer to
sell the Competing Business to the Buyer at a price and on terms which are no
less favorable than the price and terms upon which the Seller and its Common
Controlled Affiliates acquired the Target.  For the purposes of this
Section 10.1(a), the sale price to be offered to the Buyer shall be determined
as the pro rata percentage of gross annual revenues for the most recent three
(3) completed financial years ended prior to such acquisition represented by the
Competing Business over the entire gross revenues of the Target for the same
period, multiplied by the aggregate purchase price paid by the Seller and its
Common Controlled Affiliates for the Target.  If either (x) the Buyer shall fail
to respond to such offer or shall decline in writing to proceed with the
purchase of such interest at such price and terms within sixty (60) days after
the date of the delivery of such written notice to the Buyer or (y) the Buyer
and the Seller or its Common Controlled Affiliates shall fail to agree on a
definitive and binding agreement containing all terms and conditions for the
purchase and sale of such interest within six (6) calendar months after the date
on which the

 

41

--------------------------------------------------------------------------------


 

Seller or its Common Controlled Affiliates delivered such written notice and
offer, then the Seller or its Affiliates shall be free to retain its interest in
the Competing Business.

 

(b)                                 Non-Solicitation

 

Except as provided below, for a period of five (5) years from and after the
Closing Date, the Seller shall not, directly or indirectly, hire any Transferred
Employee or solicit or otherwise encourage any Transferred Employee to leave his
or her employment with the Buyer, without the express prior written consent of
the Buyer; provided, however, that nothing in this Section 10.1(b) shall
prohibit any member of the Seller Group from (i) placing in general circulation
any solicitation for employment (including by way of a search firm) not
specifically directed towards such employees or the geographic area in which
such employees are employed or (ii) soliciting or hiring any Transferred
Employee whose employment has been terminated by the Buyer.

 

(c)                                  Severability

 

In the event that any portion of this Section 10.1 should be found by a court of
competent jurisdiction to be invalid or unenforceable because of public policy
or for any similar reason, such court shall be authorized by the parties to
exercise its discretion in reforming such portion for the purpose of affording
and granting the broadest protection under this Section 10.1 which such court
deems permissible and enforceable under the circumstances.  The covenant
contained in this Section 10.1 shall be construed as independent of any other
provision of this Agreement and the unenforceability of one provision shall not
affect the remaining covenants.  It is agreed by the parties that the covenants
contained in this Section 10.1 are necessary for the legitimate business
interests of the Buyer and impose a reasonable restraint on the Seller in light
of the activities and business of the Buyer on the date of the execution of this
Agreement and on the Closing Date.

 

(d)                                 Acknowledgements

 

The parties acknowledge that the license of the Licensed Know How (as that term
is defined in the License Agreement) granted by the Seller under the License
Agreement with respect to the Polyurethane Intermediates Line is worldwide, and
that the Buyer is not restricted under the License Agreement from using the
Licensed Know How to sell Polyurethane Intermediates in areas outside of the
United States and Canada. The Buyer understands that Seller and its Common
Controlled Affiliates operate, and will continue to operate, an adhesives,
sealants and coatings business throughout the world through which they
manufacture, market and sell formulated polyurethane products for end
applications as adhesives, sealants and coatings. Seller’s Common Controlled
Affiliates do not presently operate, and do not have a present intention of
operating, a strategic line of business for the manufacture and sale of
non-adhesive chemical Polyurethane

 

42

--------------------------------------------------------------------------------


 

Intermediates outside of the United States and Canada; however, Seller
acknowledges, and Buyer understands, that in the course of operating its
existing businesses, Seller’s Common Controlled Affiliates from time to time may
procure, manufacture and/or sell Polyurethane Intermediates outside of the
United States and Canada in response to opportunities as they arise but that, as
of the date hereof, such activities are non-strategic and generally engaged in
for capacity utilization purposes or on inquiries from third parties.  For the
avoidance of doubt, nothing in this Section 10.1(a) shall limit Seller’s Common
Controlled Affiliates’ rights to continue to own and operate such businesses
outside of the United States and Canada.

 

10.2                        Use of Excluded Trademarks After the Closing

 

(a)                                 General

 

The Buyer acknowledges and agrees that the Seller shall retain all rights to use
the Excluded Trademarks.  Except as otherwise provided in this Section 10.2,
after the Closing Date the Buyer will not use, and will cause its Affiliates to
refrain from using, the Excluded Trademarks or any name that is confusingly or
colorably similar to any Excluded Trademark as part of any trademark, trade
name, service mark, internet domain name, website or otherwise.

 

(b)                                 Transferred Inventory, Packaging Materials
and Technical Documentation

 

After the Closing Date, the Buyer shall have the right, solely in connection
with its conduct of the Business Product Lines, to sell existing stocks of
finished Products included in the Transferred Inventory, or in inventory of the
Polyurethane Intermediate Line existing on the Closing Date and sold to Buyer
pursuant to the Polyurethane Supply and Service Agreements, in each case which
bear Excluded Trademarks, and to use any existing stocks of packaging, labeling,
canisters and containers that display the Excluded Trademarks as well as
technical data sheets and any similar materials included in the Transferred
Records that bear the Excluded Trademarks until the earlier of (i) the date such
existing stocks are exhausted or (ii) the expiration of three (3) months
following the Closing Date.  After the expiration of such three (3) month
period, the Buyer shall remove any reference to the Excluded Trademarks from any
such remaining stocks or (to the extent such removal is impossible or
impracticable) place stickers on any such remaining stocks in a manner
reasonably satisfactory to the Seller that obscures any reference to the same
originating from or being connected with the Seller Group or that otherwise
makes it clear that the Business Product Lines are no longer owned by or
affiliated with the Seller Group.

 

(c)                                  Promotional Materials

 

The Buyer shall not use any sales or promotional materials, catalogues or
advertising literature included in the Transferred Records after the Closing
Date unless the Buyer shall first have removed therefrom any reference to the
Excluded

 

43

--------------------------------------------------------------------------------

 


 

Trademarks, provided that if such promotional or other materials cannot
practicably be changed so as to remove any such reference to the Excluded
Trademarks, such materials may be used solely in connection with the Business
Product Lines for a period of up to three (3) months after the Closing Date,
provided in such case that such materials shall have been modified in a manner
reasonably satisfactory to the Seller to make it clear that the Business Product
Lines are no longer owned by or affiliated with the Seller Group.

 

10.3                        Confidentiality

 

(a)                                 As used in this Section 10.3, the
“Confidential Information” of a party shall mean all information concerning or
related to the business, operations, financial condition or prospects of such
party or any of its Affiliates, regardless of the form in which such information
appears and whether or not such information has been reduced to a tangible form,
and shall specifically include (i) all information regarding the officers,
directors, employees, equity holders, customers, suppliers, distributors, sales
representatives and licensees of such party and its Affiliates, in each case
whether present or prospective, (ii) all inventions, discoveries, trade secrets,
processes, techniques, methods, formulae, ideas and know-how of such party and
its Affiliates, (iii) all financial statements, audit reports, budgets and
business plans or forecasts of such party and its Affiliates and (iv) any
information disclosed under the Existing Confidentiality Agreement; provided,
however, that the Confidential Information of a party shall not include
(y) information which is or becomes generally known to the public through no act
or omission of the other party or (z) information which has been or hereafter is
lawfully obtained by the other party from a source other than the party to whom
such Confidential Information belongs (or any of its Affiliates or their
respective officers, directors, employees, equity holders or agents) so long as,
in the case of information obtained from a third party, such third party was or
is not, directly or indirectly, subject to an obligation of confidentiality owed
to the party to whom such Confidential Information belongs or any of its
Affiliates at the time such Confidential Information was or is disclosed to the
other party.

 

(b)                                 Except as otherwise permitted by subsection
(c) below, each party agrees that it will not, without the prior written consent
of the other party, disclose or use for its own benefit any Confidential
Information of the other party.

 

(c)                                  Notwithstanding subsection (b) above, each
of the parties shall be permitted to:

 

(i)            disclose Confidential Information of the other party to its
officers, directors, employees, equity holders, lenders, agents and Affiliates,
but only to the extent reasonably necessary in order for such party to perform
its obligations and exercise its rights and remedies under this Agreement, and
such party shall take all such action as shall be necessary or desirable in
order to ensure that each of such Persons maintains the confidentiality of any
Confidential Information that is so disclosed;

 

44

--------------------------------------------------------------------------------


 

(ii)           make additional disclosures of or use for its own benefit
Confidential Information of the other party, but only if and to the extent that
such disclosures or use are specifically contemplated by this Agreement; and

 

(iii)          disclose Confidential Information of the other party to the
extent, but only to the extent, required by Law; provided, that prior to making
any disclosure pursuant to this subparagraph, the disclosing party shall notify
the affected party of the same, and the affected party shall have the right to
participate with the disclosing party in determining the amount and type of
Confidential Information of the affected party, if any, which must be disclosed
in order to comply with Law.

 

(d)                                 In the event that this Agreement is
terminated at any time pursuant to Section 11.5 hereof, the Existing
Confidentiality Agreement shall continue in full force and effect for the term
specified therein.  In the event the Closing takes place in accordance with this
Agreement, such Existing Confidentiality Agreement shall be deemed terminated
and of no further force and effect, other than the non-solicitation obligations
of the Buyer thereunder which shall survive for the term specified therein for
such obligations (which the Buyer hereby accepts and acknowledges as its own
obligations to the extent the Existing Confidentiality Agreement was signed by
an Affiliate of the Buyer or a representative of the Buyer rather than the Buyer
itself), and the provisions of this Section 10.3 shall thereafter govern the
confidentiality obligations of the parties hereto with respect to Confidential
Information.

 

(e)           With respect to Confidential Information regarding any business of
the Seller Group other than the Business Product Lines, or any products of the
Seller Group other than the Products, notwithstanding any other agreement
between the Seller and the Buyer, the Buyer shall hold all such Confidential
Information in confidence and shall not use or disclose it for any purpose at
any time.  This provision shall survive indefinitely the expiration or
termination of this Agreement and the Closing of the transactions contemplated
hereby.

 

10.4                        Access to Records

 

(a)                                 For a period of three (3) years after the
Closing, the Seller shall have reasonable access to all of the books and records
of the Business Product Lines with respect to periods prior to the Closing Date
that are held by the Buyer to the extent that such access may reasonably be
required by the Seller in connection with matters relating to or affected by the
operations of the Business Product Lines prior to the Closing Date.  The Buyer
shall afford such access upon receipt of reasonable advance notice and during
normal business hours.  The Buyer shall permit the Seller to make copies of such
books and records at the Seller’s expense.  Notwithstanding the foregoing and
the consummation of the transactions contemplated hereby, the Seller may retain
copies of certain financial, Tax and personnel records and files with the
consent of the Buyer (which consent shall not be unreasonably withheld).  The
Seller shall be solely responsible for any costs or

 

45

--------------------------------------------------------------------------------


 

expenses incurred by it pursuant to this Section 10.4(a).  If the Buyer wishes
to dispose of any of such books and records prior to the expiration of such
three (3) year period, the Buyer shall, prior to such disposition, give the
Seller a reasonable opportunity, at the Seller’s expense, to segregate and
remove such books and records as the Seller may elect.

 

(b)           For a period of three (3) years after the Closing, the Buyer shall
have reasonable access to all of the books and records relating to the Business
Product Lines which the Seller may retain after the Closing Date.  Such access
shall be afforded by the Seller upon receipt of reasonable advance notice and
during normal business hours.  The Seller shall permit the Buyer to make copies
of such books and records at the Buyer’s expense.  The Buyer shall be solely
responsible for any costs and expenses incurred by it pursuant to this
Section 10.4(b).  If the Seller shall desire to dispose of any of such books and
records prior to the expiration of such three (3) year period, the Seller shall,
prior to such disposition, give the Buyer a reasonable opportunity, at the
Buyer’s expense, to segregate and remove such books and records as the Buyer may
elect.

 

10.5                        Litigation Support

 

In the event and for so long as the Seller actively is contesting or defending
against any action, suit, proceeding, hearing, investigation, charge, complaint,
claim, or demand involving the Business Product Lines or in connection with any
transaction contemplated under this Agreement, the Buyer will cooperate to the
extent requested by the Seller with the contesting or defending of the contest
or defense, make available its personnel, and provide such testimony and access
to its books and records as shall be necessary in connection with the contest or
defense, all at the sole cost and expense of the Seller (unless the Seller is
entitled to indemnification therefor under Article 9).

 

10.6                        Wrong Pockets; Referrals; Administration of
Receivables

 

To the extent that it is determined following the Closing that (a) any asset
intended hereunder to be a Transferred Asset and to transfer to the Buyer at the
Closing was not so transferred, such asset shall promptly be transferred in
accordance with the terms of this Agreement, or (b) any asset intended hereunder
to have been an Excluded Asset or otherwise intended not to transfer to the
Buyer at the Closing was so transferred, the Buyer shall promptly re-transfer
such asset to the Seller, in each case without additional consideration. The
Seller and the Buyer shall each attempt in good faith to direct or deliver to
the other all incoming mail, telephone or other communications or deliveries
which are not received by the appropriate party (that is, the Buyer in the case
of matters or materials pertaining to the Business Product Lines or the
Transferred Assets or the Seller in the case of matters or materials pertaining
to any other business of the Seller Group or to Excluded Assets or Retained
Liabilities).  Without limiting the generality of the foregoing, the Buyer
shall, subsequent to the Closing Date, forward to the Seller any payments
received by the Buyer from customers for products invoiced or shipped by the
Seller to such customers prior to the Effective Time; and the Seller shall do
likewise for

 

46

--------------------------------------------------------------------------------


 

the benefit of the Buyer with respect to any payments received by the Seller
from customers for sales made by the Buyer subsequent to the Effective Time.

 

10.7                        Public Announcements

 

Neither party will issue any press release or other public announcement with
respect to this Agreement or the transactions contemplated hereby without the
prior written approval of the other party, unless such press release or public
announcement is required by Law; provided, however, that the parties shall be
permitted to disclose any material term of this Agreement in its reasonable
discretion in response to analysts’ and other media inquiries or as necessary to
comply with applicable accounting standards and policies or the requirements of
any applicable securities exchange.  If any such press release or public
announcement is determined to be required by Law, the party required to issue
the same agrees to give the other party prior notice and an opportunity to
comment on the proposed press release or public announcement and to obtain such
other party’s prior written approval of the proposed press release or public
announcement, such approval not to be unreasonably withheld, conditioned or
delayed.

 

10.8                        Termination of Insurance

 

The Buyer acknowledges that the Seller Group’s insurance policies shall cease to
provide coverage for the Transferred Assets and liabilities of the Business
Product Lines effective at the Closing Date, and the Buyer acknowledges and
agrees that it shall not have any right to make a claim under any such policy
after the Closing Date.

 

10.9                        Further Assurances

 

After the Closing, and without limitation of any other provision of this
Agreement, each party shall take or cause to be taken such further actions and
execute, acknowledge and deliver, or cause to be executed, acknowledged and
delivered such further documents as may be necessary or reasonably requested by
the other party in order to effectuate the intent of this Agreement and to
provide such other party with the benefits of this Agreement.

 

ARTICLE 11

 

MISCELLANEOUS

 

11.1                        Expenses

 

Each of the parties hereto shall pay its own legal, accounting and other fees
and expenses incurred in connection with the preparation, execution and delivery
of this Agreement and all documents and instruments executed pursuant hereto and
the consummation of the transactions contemplated hereby, and any other costs
and expenses incurred by such party, including without limitation any legal and
accounting fees, except as otherwise expressly set forth herein.

 

47

--------------------------------------------------------------------------------


 

11.2                        Bulk Transfer Laws

 

The Buyer and the Seller hereby waive compliance with the provisions of any
so-called “bulk transfer law” of any jurisdiction in connection with the sale of
the Transferred Assets to the Buyer.

 

11.3                        Notices

 

Any notice or other communication given under this Agreement shall be in writing
and shall be (a) sent by FedEx or similar recognized overnight prepaid delivery
service or (b) sent by facsimile transmission, provided that telephonic
confirmation of receipt is obtained promptly after completion of transmission or
(c) mailed by first class mail, registered or certified, postage prepaid.  Such
notice shall be deemed to have been duly given (i) on the Business Day after
dispatch by recognized overnight prepaid delivery service, if sent in such
manner, (ii) on the date of facsimile transmission, if so transmitted or
(iii) on the fifth (5th) day after mailing, if mailed by first class mail,
registered or certified, postage prepaid.  Notices or other communications shall
be directed to the following addresses:

 

Notices to the Seller:

 

Henkel Corporation
One Henkel Way
Rocky Hill, CT 06067
Attention:  Joseph DeBiase, Senior Vice President - Sales
Facsimile No.:  (860) 571-5305

 

with copies to:

 

Henkel Corporation
One Henkel Way
Rocky Hill, Connecticut 06067
Attention: Chief Legal Officer
Facsimile No.: (860) 571-5028

 

and

 

Cohen & Grigsby, P.C.
625 Liberty Avenue
Pittsburgh, PA  15222-3152
Attention:  Christopher Carson
Facsimile No.:  (412) 209-0672

 

Notices to the Buyer:

 

Chase Corporation
295 University Avenue
Westwood, MA  02090

 

48

--------------------------------------------------------------------------------


 

Attn:  Chief Executive Officer
Facsimile No.:  (781) 332-0701

 

with copies to:

 

Choate, Hall & Stewart, LLP
Two International Place
Boston, MA  02110
Attn:  Charles J. Johnson
Facsimile No.:  (617) 502-4020

 

Either party may, by notice given in accordance with this Section 11.3, specify
a new address for notices under this Agreement.

 

11.4                        Entire Agreement

 

This Agreement shall include the recitals and all Exhibits and Schedules
attached hereto, and together with the Ancillary Documents and, subject to
Section 10.3(a) and (d), the Existing Confidentiality Agreement, shall
constitute the entire agreement and understanding between the parties with
respect to the subject matter hereof and thereof, superseding all other prior
and contemporaneous agreements and understandings, oral or written, with respect
to such subject matter.

 

11.5                        Termination

 

Notwithstanding anything to the contrary contained herein, this Agreement may be
terminated at any time before the Closing:

 

(a)                                 by mutual written consent of the Seller and
the Buyer;

 

(b)                                 by either the Seller or the Buyer if the
Closing shall not have occurred by March 31, 2015, provided that the right to
terminate this Agreement under this Section 11.5(a) shall not be available to a
party whose breach of a representation, warranty, covenant or agreement under
this Agreement has been the cause of or resulted in the failure of the Closing
to occur on or before such date.

 

11.6                        Effect of Termination

 

If this Agreement is terminated pursuant to Section 11.5(a) above, this
Agreement shall become void and of no further force and effect (except as
provided in the last sentence of this Section 11.6), and neither party (nor its
Affiliates, directors, shareholders, officers, employees, agents, consultants,
attorneys-in-fact or other representatives) shall have any liability in respect
of such termination.  No termination of this Agreement pursuant to
Section 11.5(b) above shall affect or diminish any rights accruing to either
party pursuant to this Agreement at or prior to such termination, and if there
has been a breach of this Agreement, the breaching party shall remain liable to
the other party on account of such breach and the non-breaching party shall
retain all rights inequity or Law arising as a

 

49

--------------------------------------------------------------------------------


 

result of such breach.  This provision shall not affect or diminish any rights
which by their terms survive termination of this Agreement.

 

11.7                        Amendment; Waiver

 

This Agreement may be amended only in a writing signed by both parties hereto. 
Any provision of this Agreement may be waived only in a writing signed by an
authorized representative of the waiving party.  The failure in any one or more
instances of a party to insist upon performance of any of the terms, covenants
or conditions of this Agreement, to exercise any right or privilege conferred in
this Agreement, or the waiver by said party of any breach of any of the terms,
covenants or conditions of this Agreement, shall not be construed as a further,
continuing or subsequent waiver of any such terms, covenants, conditions, rights
or privileges, or as a breach of any other term, covenant, condition, right or
privilege hereunder, but the same shall continue and remain in full force and
effect as if no such forbearance or waiver had occurred.  No course of dealing
between the parties shall be effective to amend or waive any provision of this
Agreement.

 

11.8                        Binding Effect; Third Party Rights

 

This Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective successors and permitted assigns.  This Agreement is
for the sole benefit of the Seller and the Buyer and except as may be otherwise
specifically provided, nothing herein expressed or implied shall confer or be
construed to confer any legal or equitable rights hereunder on any other
Person.  Nothing in this Agreement is intended to relieve or discharge the
obligations or liability of any other Person to the Seller or the Buyer.  No
provision of this Agreement shall give any third persons any right of
subrogation or action over or against the Seller or the Buyer.

 

11.9                        Severability

 

In the event that any provision contained in this Agreement shall for any reason
be held to be invalid, illegal or unenforceable in any jurisdiction, such
provision shall be reformed so as to be valid, legal and enforceable to the
maximum extent permitted in such jurisdiction and otherwise shall be ineffective
as to such jurisdiction to the extent of such invalidity, illegality or
unenforceability, in either case without invalidating or affecting the remaining
provisions hereof or affecting the validity, legality or enforceability of such
provision in any other jurisdiction.

 

11.10                 Assignment

 

Each party’s rights under this Agreement may not be assigned in whole or in part
to any third party, nor may its obligations hereunder be delegated and assumed
in whole or in part by any third party, without the prior written consent of the
other party, except that the Buyer may assign its rights hereunder (a) to an
Affiliate, (b) to any Person providing secured financing in connection with the
transactions contemplated hereby as collateral security for such financing
provided that no such assignment shall reduce or otherwise vitiate any of the
obligations of the Buyer hereunder or (c) to a purchaser of a substantial

 

50

--------------------------------------------------------------------------------


 

portion of the Business Product Lines.  Any purported assignment made in
contravention of this Section 11.10 shall be null and void and of no force or
effect.

 

11.11                 Affiliates; Common Controlled Affiliate; Persons

 

For purposes of this Agreement, (a) an “Affiliate” of a party means any Person
directly or indirectly controlling, controlled by or under common control with
such party and, in the case of the Seller, shall include a Common Controlled
Affiliate, (b) a “Common Controlled Affiliate”  of the Seller means any entity a
majority of the voting shares of which is owned directly or indirectly by Henkel
AG & CO. KGaA and (c) “Person” means any individual, corporation, limited
liability company, partnership, joint venture, trust, association, joint-stock
company, unincorporated organization or other entity, any domestic or foreign
national, state, multi-state or municipal or other local government or any
subdivision, agency, commission or authority thereof, or any quasi-governmental
or private body exercising any regulatory or taxing authority.  For purposes of
the preceding sentence, “control” (including, with correlative meanings, the
terms “controlled by” and “under common control with”), as used with respect to
any entity or organization, shall mean the possession, directly or indirectly,
of the power (i) to vote more than 50% of the securities having ordinary voting
power for the election of directors of the controlled entity or organization, or
(ii) to direct or cause the direction of management and policies of the
controlled entity or organization, whether through the ownership of voting
securities or by contract or otherwise.

 

11.12                 Governing Law and Jurisdiction

 

This Agreement shall be construed, performed and enforced in accordance with,
and governed by, the internal laws of the State of Delaware, without giving
effect to the principles of conflicts of laws thereof.  The parties hereto
irrevocably elect as the sole judicial forum for the adjudication of any matters
arising under or in connection with this Agreement and the Ancillary Documents,
and consent to the jurisdiction of, the United States District Court for the
District of Delaware or in the courts of the State of Delaware.  Notwithstanding
the foregoing, in no event shall Henkel AG & Co. KGaA be subject to the
jurisdiction of any court, federal or state, located in the United States.  To
the extent that any action is brought under this Agreement or under any
Ancillary Document which relates in any manner to rights or obligations of
Henkel AG & Co. KGaA, the Seller shall automatically become the assignee of
Henkel AG & Co. KGaA for all such purposes to enforce such rights, and the
designee for all such purposes to perform such obligations, and the Buyer (on
behalf of itself and any Buyer Indemnitee) agrees to look solely to the Seller
for the enforcement of any such obligations.

 

11.13                 Interpretation

 

In this Agreement, unless the context requires otherwise:

 

(a)                                 the meaning assigned to each term defined
herein shall be equally applicable to both the singular and the plural forms of
such term and vice versa, and words denoting either gender shall include both
genders and the neuter gender as the

 

51

--------------------------------------------------------------------------------


 

context requires. Where a word or phrase is defined herein, each of its other
grammatical forms shall have a corresponding meaning;

 

(b)           the terms “hereof”, “herein” and “herewith” and words of similar
import shall, unless otherwise stated, be construed to refer to this Agreement
as a whole and not to any particular provision of this Agreement;

 

(c)                                  when a reference is made in this Agreement
to an Article, Section, Exhibit or Schedule, such reference is to an Article,
Section, Exhibit or Schedule to this Agreement unless otherwise specified;

 

(d)           the words “include”, “includes”, and “including” when used in this
Agreement shall be deemed to be followed by the words “without limitation”,
unless otherwise specified;

 

(e)                                  a reference to a party to this Agreement or
any other agreement or document shall include such party’s predecessors,
successors and permitted assigns;

 

(f)                                   captions are for purposes of reference
only and shall not limit or otherwise affect the interpretation hereof; and

 

(g)                                 a representation and warranty made to “the
knowledge of the Seller” or “to the best of the Seller’s knowledge” or words of
like import shall be deemed to be breached only if the individuals set forth on
Schedule 11.13(g) had actual knowledge of the falsity of such representation or
of the breach of such warranty.

 

The parties have participated jointly in the negotiation and drafting of this
Agreement. Any rule of construction or interpretation otherwise requiring this
Agreement to be construed or interpreted against any party by virtue of the
authorship of this Agreement shall not apply to the construction and
interpretation hereof.

 

11.14                 Counterparts; Facsimile Signature

 

This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.  Any counterpart of this Agreement may be executed by facsimile
or electronic signature, and delivery of such counterpart shall be deemed to be
an original.

 

[SIGNATURE PAGE FOLLOWS]

 

52

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above with the intent to be legally bound.

 

 

HENKEL CORPORATION

 

 

 

 

 

By:

/s/ Jeffrey Piccolomini

 

 

Name:

Jeffrey Piccolomini

 

 

Title:

President and Chief Financial Officer

 

 

 

By:

/s/ Jeffrey B. Ross

 

 

Name:

Jeffrey B. Ross

 

 

Title:

Vice President, AG SBU, General Industry

 

 

 

 

 

CHASE CORPORATION

 

 

 

 

 

By:

/s/ Adam P. Chase

 

 

Name:

Adam P. Chase

 

 

Title:

President & Chief Operating Officer

 

--------------------------------------------------------------------------------